 United States Postal Service and Eddie L. Jenkins.Case 13-CA- 16195-PMarch 19, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MFMBI RS PENI.I OAND TRUESDAI.EOn September 19, 1978, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter Respondent filed excep-tions and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge, as fur-ther explained herein, and to adopt her recommendedOrder.The Administrative Law Judge found that Respon-dent violated Section 8(a)(l) of the Act by requiringemployee Eddie L. Jenkins to submit to an interviewwith Postal Service inspectors, which the employeereasonably feared might result in disciplinary action,while denying his request for union representation atthe interview. Respondent has excepted to the Ad-Respondent has requested oral argument. This request is hereby denied.as the record, the exceptions, and the brief adequately presents the issues andthe positions of the parties.2 Respondent asserts that the Administrative Law Judge's resolution ofcredibility, findings of fact, and conclusions of law are the result of bias.After a careful examination of the entire record, we are satisfied that thisallegation is without merit. There is no basis for finding that bias and partial-ity existed merely because the Administrative Law Judge resolved importantfactual conflicts in favor of the General Counsel's witnesses. As the SupremeCourt stated in N.L.R.B. v. Pittsburgh Steamship Companyv, 337 U.S. 656, 659(1949), "ITlotal rejection of an opposed view cannot of itself impugn theintegrity or competence of a trier of fact." Furthermore, it is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of the rel-evant evidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversing herfindings.In the course of her decision, the Administrative Law Judge cited ClimaxMolybdenum Compans, a Division of Amax, Inc., 227 NLRB 1189 (1977), insupport of her statement that "both Miranda and Weingarten rights includethe right to preinterview consultation with the representative." MemberPenello, for the reasons discussed in his dissenting opinion in Climax Mohb-denum, would not rely on that case to support the decision herein. Whileexpressing no view on Climax Molybdenum, Member Truesdale finds thefacts in that case inapposite to those here and, accordingly, places on reli-ance on that decision in affirming the Administrative Law Judge.In addition, in recommending that Respondent be ordered to rescind thewarning notice issued to Jenkins and to reimburse Jenkins for the $216.95deducted from his salary, the Administrative Law Judge relied on South'est-ern Bell Telephone Company, 227 NLRB 1223 (1977). Member Penello agreeswith the Administrative Law Judge's recommended remedy. but in doing so.he would not rely on Southestern Bell Telephone Conipnn , in which hedissentedUNITED STATES POSTAL SERVICEministrative Law Judge's finding that the rendition toan employee in a criminal investigation of his rightsunder Miranda v. Statle of Arizona3does not supersedeor satisfy the rights under N.L.R.B. v. J. Weingarten,In.,4which might also attach to such an investiga-tion. We find no merit in this exception, for the rea-sons discussed below.There is no dispute in the instant case that Jenkinsreasonably feared that the February 2, 1977, inter-view with Postal Inspectors Hagedorn and Strachanmight result in his discipline. In addition, the creditedtestimony reveals that Jenkins requested a union rep-resentative during the February 2 interview and thathe was told by Inspector Hagedorn that Union repre-sentatives were not permitted to attend such criminalinvestigations.Under Weingarten, once an employee makes such avalid request for union representation' the employeris permitted one of three options: (1) grant the re-quest, (2) discontinue the interview,6or (3) offer theemployee the choice between continuing the inter-view unaccompanied by a union representative orhaving no interview at all.7Under no circumstancesmay the employer continue the interview withoutgranting the employee union representation, nlessthe employee voluntarily agrees to remain unrepre-sented after having been presented by the employerwith the choices mentioned in option (3) above or ifthe employee is otherwise aware of those choices.8In the instant case, after Jenkins requested unionrepresentation Respondent not only denied his re-quest but also failed to offer Jenkins the option ofcontinuing the interview unaccompanied by a unionrepresentative or having no interview at all.9 Rather,Respondent merely continued with the interview. Un-der these circumstances, it is clear that Jenkins didnot waive his Weingarten rights, and, thus, Respon-dent violated Jenkins' Section 7 right to union repre-sentation at the February 2 interview.Respondent nevertheless contends that it satisfiedits obligations under Weingarten by informing Jen-kins of his Miranda rights and, in addition, that Jen-kins in effect waived his Weingarten rights by signingthe Miranda waiver. We find no merit in these con-3384 U.S. 436 (1966).'420 U.S. 251 (1975).Compare Coca-Cola Bottling Co. of Los Angeles, 227 NLRB 1276 (1977),where a majority of the Board concluded that an employee's request forunion representation was not valid, since he knew that a particular unionsteward was unavailable for several days and failed to request an alternativerepresentative.I See Amoco Oil Companv, 238 NLRB No. 84 (1978).* See Meharry Medical College, 236 NLRB 1396 (19781.' See Super Valu Xenia, a Division of Super Value Stores. Inc., 236 NLRB1581, 1590-91 (1978).9 There is no evidence to indicate that Jenkins was otherwise aware that hecould choose to discontinue the interview or to proceed with the interviewwithout a unionr representative.241 NLRB No. 18141 DECISIONS OF NAIIONAL LABOR RELATIONS BOARDtentions. We are in complete agreement with the Ad-ministrative Law Judge's analysis of the significantdifferences in foundation and scope of Miranda andWeingarten rights, and we adopt her conclusion that"Jenkins' Weingarten rights were unaffected by anyrights he may also have possessed or been accordedunder Miranda." "The fact that Jenkins signed the Mi-randa waiver at the outset of the interview is com-pletely irrelevant to his subsequent assertion of hisWeingarten rights, since we have found that at thetime Jenkins requested his union representative, Re-spondent failed to offer Jenkins the option of continu-ing the interview unaccompanied by a union repre-sentative or having no interview at all. Thus, Jenkinsnever expressed a willingness to waive his Weingarlenrights after his assertion of such rights, nor was heeven given the opportunity to do so.1'Respondent further contends that if an employee isafforded the right to have a union representative pre-sent during a criminal investigation conducted bypostal inspectors, there might exist a significant inter-ference with "legitimate employer prerogatives,"'' aswell as societal prerogatives, in having the Federallaws dealing with postal offenses properly investi-gated. Although we are not unmindful of the seriousnature of the offenses which the Postal InspectionService is charged with investigating, the fact remainsthat in the instant case, Respondent administrativelydisciplined 43 security police officers for unauthorizedpurchases under the uniform-allowance program, andin each case the discipline was based on evidence ob-tained as a result of the criminal investigation con-ducted by the Postal Inspection Service. The only em-ployee who was accorded a separate administrativeinvestigation was Jenkins, but, as the AdministrativeLaw Judge correctly found, the "letter of warning"issued to Jenkins was based on evidence derived fromthe criminal investigation. Thus, were we to acceptRespondent's argument that "legitimate employerprerogatives" and the public safety require the exclu-sion of all union representatives from criminal investi-gations conducted by the Postal Inspection Service,while at the same time permitting Respondent to ad-ministratively discipline employees based on thefruits of such criminal investigations, we would in ef-fect be nullifying the Weingarten rights of any PostalService employee who might be administratively dis-ciplined as the result of a criminal investigation. Suchan outcome is clearly repugnant to the historical de-"I We also note that the question as to whether Jenkins did in act waisehis Miranda rights is not free from doubt, in light of the evidence that at thetime Jenkins signed the Sfirandi w;aiver, he was told it was merely a formal-ity and that when Jenkins lter requested legal counseling, such request wilsdenied.N.L R.B s. J 11vitigrle,. Inc , supra at 258, fn 4.velopment by the Board of the principle, approved bythe Supreme Court in Weingarten, that Section 7 cre-ates a statutory right in an employee to refuse to sub-mit without union representation to an interviewwhich he reasonably fears may result in his disci-pline.l2Accordingly, we reject the Respondent's con-tention as being wholly without merit.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, United States PostalService, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.:See Exxon Company, U SA. 223 ANLRB 203 (1976) (violation foundvhere the investigation involved alleged criminal conduct by the employee);Illinois Bell Telephone Company, 221 NLRB 989 (1975) (violation foundwhere the investigation involved alleged theft of company property by theemployee, and it was conducted by employer's security representative); De-troit Edison Company, 217 NIRB 622 (1975) (violation found where theinvestigation involved alleged irregularities in travel reimbursement claimsby the employer, and it was conducted by the employer's secunty depart-ment.)DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thiscase was heard in Chicago. Illinois, on May 15 and 16,1978, pursuant to a charge filed on February 7, 1977, and acomplaint issued on June 16, 1977. The issue presented iswhether Respondent United States Postal Service violatedthe Postal Reorganization Act (the PRA) and Section8(a)(1) of the National Labor Relations Act, as amended(the NLRA), by requiring the Charging Party, employeeEddie L. Jenkins, to submit to an interview, which he rea-sonably feared would lead to disciplinary action againsthim, while denying his alleged request for union representa-tion during the interview. The General Counsel contendsthat Jenkins was entitled to such representation underN.L.R.B. v. J. Weingarten, Inc., 420 U.S. 251 (1975). ThePostal Service contends, inter alia, that any such right wassufficiently satisfied by the Postal Service's action in alleg-edly affording Jenkins rights under Miranda v. State of Ari-zona, 384 U.S. 436 (1966).Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed bycounsel for the General Counsel (the General C('ounsel) andthe Postal Service, I hereby make the following:FINDIN(S ()I FA II. JRISI)I(IiONAt all imes material, the Board has had jurisdiction overthis mattler b virtue of Section 1209 of the PRA. The Fed-142 eration of Postal Security Police (the Union) is a labor or-ganization within the meaning of the NLRA.II. IltE AI.I.E(iEI) NFIAIR IABOR PRA('II('ISA. BackgroundThe Postal Service maintains a Postal Inspection Servicewhich is responsible for, inter alia. enforcement of postallaws, plant and personnel security, and internal audits. Itsresponsibilities include carrying out investigations and pre-senting evidence to the Department of Justice and UnitedStates attorneys in investigations of a criminal nature andthe performance of operating inspections and audits for thePostal Service. 39 CFR 224.7. The Postal Inspection Serviceis headed by the postal inspector in Washington, D.C.Among the officials reporting directly to him is RegionalChief Inspector Carl E. Lawrence. whose office is in Chi-cago. Illinois, but whose duties encompass 13 MidwesternStates. Among the officials reporting directly to Lawrence isthe postal inspector in charge of the Chicago division, Rob-ert N. Moore, whose office is also in Chicago but whoseduties encompass northern Illinois and portions of Iowaand Indiana. Among the personnel under Moore's jurisdic-tion are about 106 postal inspectors and about 290 securitypolice officers. Directly under Moore are, inter alia. anassistant inspector in charge for fraud and prohibited mail-ings (Henrickson) and an assistant inspector in charge forsecurity and internal crimes, who during the period hereinvolved was Dobbins. Directly under Dobbins were per-sons classified as security officers in charge. Directly undereach such security officer in charge are lieutenants: at theChicago main post office, there are three lieutenants, eachof whom is responsible for a particular 8-hour shift out ofthe 24-hour day. Under the lieutenants are persons classi-fied as sergeants, and under them are employees classifiedas security police officers. At all times relevant here, theUnion has represented the security police officers in theChicago division. Some of the security officers' duties aresummarized infra at footnote 30.The Postal Service requires all security officers to wear"approved uniform items." at least some of which are ac-ceptable as ordinary civilian dress. Among such items are"[b]lack, lace type shoes as prescribed in Postal ServiceManual."' The security force manual given to each securitypolice officer when he enters on duty states that upongraduation from the security force training course, each em-ployee will receive a first-year uniform allowance of $250,and that thereafter he will receive a uniform allowance of$154 a year (see fn. 2 irfr). Administratively, this uniformallowance is handled b giving each emplo'ee a card orcards which resemble checks. Ater selecting "approveduniform" items from a vendor approved by the Postal Ser-vice, the employee signs a statement that the merchandiseconforms to Postal Service regulations and gives a stubfrom the card to the vendor, who sends the stub to thePostal Service to get paid. Many, if not all, of these vendorsalso sell items which are not on the Postal Service's "ap-I Such items also include black lealher bells. black gloses neckties, furcaps, hoots, rubbers, and galoshes.UNITED SATES POSI'AL. SERVICEproved uniform items" list to persons who are not necessar-ily uniformed postal service personnel. An employee whofails to use up his entire uniform allowance in I year losesthe unused amount. At all times here relevant, the securitypolice have been covered by a bargaining agreement whichcontains provisions for uniform allowances.2he PostalServices's security force manual provides. inter alia, "Pay-ments shall not be claimed and may not be made for anyitems of clothing that do not conform with the detailedmale or female specifications and styles for the employees'category of employment."In early January 1977 Moore received a report fromPostal Inspector McCloud that examination of uniform-al-lowance records showed that several security police officerswere purchasing unusual numbers of shoes from one ven-dor. McCloud further advised Moore of a report from onesuch officer that these purchases had been encouraged bythe vendor. In late January or early February Moore di-rected Postal Inspector Wilbur E. Holmes, Jr.. to conductan investigation into possible conspiracy by the vendor andpossible intent to defraud by the security police officers.' Inorder to conduct this investigation. Holmes had aboutseven two-man teams of postal inspectors conduct inter-views of the 75 security police officers who were the subjectsof the investigation. Among these 75 security police officerswas the Charging Party. Eddie L. Jenkins, who has beenemployed by the Postal Service as a security police officersince about 1972.B. Jenkins' Interiew With Postal Inspectors StrachLn alndHagedornAmong the postal inspectors assigned to the investigationwere John S. Strachan and imothy W. Hagedorn. The)arranged through Jenkins' supervisor to have Jenkins reportto the security office on February 2. 1977. That day Jen-kins' superior. Lieutenant Lomax. gave Jenkins a slip withhis namle on it and. in the presence of Sergeant Magee.instructed Jenkins to leave his gun. belt, baton. and hand-cutTs in his locker and to go to the security office. This wasthe first occasion on which Jenkins had been directed toleave his gun belt in his locker before going to the securityoffice.When Jenkins came into the security office, Strachan andHagedorn showed him their credentials and asked him to2 [)'lslron Postal Inspector Moore so testified. He further testified thatprior to the hearing he filed an affidavit ith the Boaird and attached theretocertain pr'sisions of the collectise-bargaining agreement. This ffidavit andthese attachments were attached to Respondentl' preheanng September1977 and Max 1978 motions for summarN judgment. both of which weredenicd. by the Board and which were offered hb the General Counsel, andreceiled I edenie wlthorit object,n, ai part of the folnial pleadings. See(; (. Ixhs l(f and l(p). Sec XXVIII oft the agreement n question dealswith ulniform allou a;nces I need not and do lot ietel nine the extent, It an,to which these attachments ma? he regarded as probatlve esidense.I Such conduct might have violated 18 L S.C( §§371 ( Conspirac to coni-mit offense or to defraud Unilted States"). IX)II (in nmatter withi uridictionof a tUnited States department or agency.making or using dxiument a withtalse, ti ti ,ilus or trauiduilen statenent), IO3 use of a alse document tosupport a. nlone5deirnand gain t nlitredl S.ul. 1711 I"Ml sappropriation ofpnstial funds"). or 1712 IiI-alsfication ,o postal return to increase cornpensi-tion") Such otlensc, ire punilshahble line i1 onrlme instances urp to l10.000).liiii or ill[risir.: iicll it ri llsonic Inst.aitr es u lp t > \e.rs)143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsit down. In order to make sure that Jenkins was the personthe inspectors were supposed to interview, and in order "toget [Jenkins] to start talking in an atmosphere of conversa-tion," Strachan or Hagedorn asked Jenkins whether he wasmarried, whether he had any children, and how long he hadbeen working on the job. Jenkins answered all these ques-tions. Hagedorn then told Jenkins that Hagedorn and Stra-chan were investigating various security police officers thatmight be involved in misuse of the uniform allowance andthat Jenkins might be one of them. Hagedorn asked Jenkinsnot to reply at this point. Hagedorn went on to inquire ifJenkins was familiar with the Miranda decision (384 U.S.436). As a security police officer, Jenkins had status as a lawenforcement officer and had the power to make arrests (seefn. 30 infra). In being trained 5 years earlier for his job as asecurity police officer, Jenkins had been told to give Miran-da warnings when someone was placed under arrest, but hehad never in practice had occasion to give any such warn-ing and had forgotten much of what he had been taught inthis connection. Hagedorn read Jenkins, and asked him tosign, the following document:Before you are asked any questions you must under-stand your rights. You have a right to remain silent.Anything you say can be used against you in court.You have the right to talk to a lawyer for advice beforewe ask you any questions and to have him with youduring questioning. If you cannot afford a lawyer, onewill be appointed for you before any questioning if youwish. If you decide to answer questions now without alawyer present, you will still have the right to stop an-swering at any time. You also have the right to stopanswering at any time until you talk to a lawyer.I have read this statement of my rights and I under-stand what my rights are. I am willing to make a state-ment and answer questions. I do not want a lawyer. Iunderstand and know what I am doing. No promisesor threats have been made to me and no pressure orcoercion of any kind has been used against me.Jenkins said that "the only time you read the Mirandadecision to anyone is when they are under arrest. Am Iunder arrest?" Hagedorn said he was not and that it was"just a formality." Jenkins then signed the document.Strachan then produced nine vouchers, which bore datesbetween April 30, 1973, and April 23, 1976. a period ofalmost 3 years. Each of these vouchers was signed by Jen-kins and stated that he had purchased shoes conforming toPostal Service requirements. The vouchers covered the pur-chase of 13 pairs of shoes.4Hagedorn said that "we know"all those shoes were not for the job and asked Jenkins howmany pairs he had bought for his own personal use. Hage-dorn said that Jenkins might as well tell them because theywere going to subpena the records of the store where Jen-kins bought most of the shoes, and if Hagedorn and Stra-chan found out he was lying, it could be hard on him. Jen-kins said that he thought he should have some kind of legalcounseling before answering any more questions and askedwhether he could get a lawyer. Hagedorn said that he could4 Vouchers which included the shoe size variouslI specified 9M, 91). 9-1/2,9-1/2D, and 10E. The price per pair varied from about $17 (June 1976) to$30.95 (March 1976).obtain one at his own expense, but it would be foolish to geta lawyer because a lawyer could not sit in on an investiga-tion. Jenkins said, ". ..so this is an investigation?" Hage-dorn said, "Yes." Jenkins said, ".. .if I can't get a lawyer inon the investigation, can I get a union steward in?" Hage-dorn said that a union steward cannot sit on an investiga-tion. In a series of questions, he asked Jenkins to name theunion steward, the chief steward, the president. and theassistant steward. In response, Jenkins named each of them,including two referred to herein as John Doe and RichardRoe (see fn. 16 infra). All of them worked on Jenkins'"tour" (shift). Jenkins said, ". .. just a minute ago you readme my rights and said I could have legal counselling. Nowyou are saying I can't have legal counselling." Hagedornsaid, ". ..[D]o you think you should have legal counsellingfor defrauding the government?" Jenkins denied defraudingthe Government and asked how long the investigation hadbeen going on. Hagedorn said that it had been going on for3 months.' Jenkins asked who was being investigated.Hagedorn said that anybody that had a uniform allowancewas being investigated.' Strachan asked how many pairs ofshoes Jenkins had bought for the job. Jenkins, Strachan,and Hagedorn went through nine vouchers, two of themissued by Kale Uniforms and seven of them issued by a firmreferred to herein as the X Company (see fn. 17 infra). Jen-kins, Hagedorn, and Strachan all initialed each voucherwhere Jenkins could authenticate his signature and wassure that he had not paid the voucher from his own funds.All of the vouchers so initialed were issued by the X Com-pany, and they covered a total of 11 pairs of shoes, 2 ofthem having been bought on March 13, 1975, and 3 havingbeen bought on June 30, 1975. Jenkins declined to identifyhis signature on or initial one of the Kale Uniform vouch-ers, dated almost 4 years earlier, on the ground that it hadbeen issued some time ago. Hagedorn said, ". ..you are soGod damn stupid you can't identify your own signature onthe voucher." Jenkins said that he did not appreciate Hage-dorn's "cussing at" him. Strachan told Hagedorn to "cooldown because everybody's nerves were on edge." Jenkinssaid that 10 of the I pairs of shoes covered by X Companyvouchers had been purchased from the X Company for hispersonal use. Hagedorn and Strachan thereupon added upthe total amount of the X Company vouchers, divided thistotal by I 1 to determine the average price per pair of shoes,and multiplied this average by 10. They reached the arith-metic result of $240.90. St:achan then took a premimeo-graphed form, typed in Jenkins' name and the amount.typed in an additional sentence, signed the form, and gaveit to Jenkins. The form as given to Jenkins stated, in mate-rial part (emphasis to indicate portions tped in b Stra-chan):Subject: Demand for PaymentThis letter is demand for payment of S240.90 foritems purchased and paid for through the uniform al-lowance program. These items do not comply withPostal Service uniform specifications for your employ-ment category. They were purchased by you for per-The investigation was already in progress when Moore became divisionpostal inspector In January 1977.b In fact, Ihe insestigation awas limtted to securit) police officers.144 UNITED STATES POSTAL SERVICEsonal use. Payment by certified check or money ordershould be made within 15 daysfrom this date.7Jenkins said that if it was illegal for the employees topurchase shoes from the X Company on their uniform al-lowance, why had the vouchers been approved, and whyhad this not been stopped 4 years ago, when it started?Strachan or Hagedorn asked whether anyone had told Jen-kins to go to the X Company. Jenkins said, "No." Strachanor Hagedorn asked whether Jenkins had heard any lockerroom talk and, when Jenkins said "No," asked him whathad happened. He said that he had shopped at the X Com-pany before he had started working at the post office andthat when an X Company salesman learned during a con-versation with Jenkins where he was working, the salesmantold him that he could buy shoes on his uniform allowance.Strachan said that this corresponded with what everybodyelse had said. Hagedorn asked Jenkins to write a statementabout whether he had seen any postal employees at the XCompany the first time he went there and how he hadfound out about X Company's arrangements about sellingshoes to Postal Service employees. Jenkins refused to writeany statement. Strachan and Hagedorn asked whether Jen-kins knew of any supervisors that were buying shoes at theX Company and whether any supervisor had told himabout going down there. Jenkins said "No". Hagedorn andStrachan said that the investigation was secret and told Jen-kins not to talk with anyone about it, including "security"or the X Company. Jenkins told Hagedorn that Jenkins hadpaid out of his own pocket for some of the shoes listed onthe vouchers, because when the vouchers came through hehad no more money left on his uniform allowance, and thestore had sent him a letter that he owed this money becausethe Postal Service had not paid it. Hagedorn said that heand Strachan had no way of verifying this. Upon termina-tion of the interview, Jenkins was "excused." About Febru-ary 4, 1977, Hagedorn and Strachan, in accordance withthe general practice followed during the uniform-allowanceinvestigation, gave their handwritten field notes of this in-terview to Postal Inspector Holmes.My findings as to this February 2 conversation are basedon a composite of and inferences from the vouchers, the"Demand for Payment," and credible portions of the testi-mony of Jenkins, Hagedorn, and Strachan. I do not creditHagedorn's and Strachan's denials that Jenkins asked for aunion steward, for demeanor reasons, because both postalinspectors admitted that Hagedorn asked Jenkins to namehis union representatives, and because I regard as some-what improbable Hagedorn's explanation (uncorroboratedI The Postal Service's memorandum in support of its prehearing motionsfor summary judgment asserts that the "Demand for Payment" was autho-rized by 39 U.S.C. §2601(a), 39 CFR 946.1(g) (see fn. 31 infra). and Art.XXVI of the bargaining agreement. According to the attachments to thismemorandum (see fn. 2 supra). Art. XXVI reads as follows:Section 1. The parties agree that continued public confidence in theService requires the proper care and protection of the U. S. P. S. prop-erty, postal funds, and the mails. In advance of any mone5demandupon an employee, he must be informed in writing and the demandmust include the reasons therefor.Section 2. An employee shall be financially liable for an) loss ordamage to propert5of the Employer including leased propert) and e-hicles only when the loss or damage as the result of the vuillful ordeliberate misconduct of such employee.by Strachan, who could not recall the context of Hage-dorn's inquiries) that he asked these questions in order to"maintain rapport" with Jenkins and because he knew thathe and Strachan were going to interview union representa-tives accused of the same violation. To the extent that it isinconsistent with my findings in the preceding paragraphs, Ido not credit Strachan's testimony that Jenkins did not askfor a lawyer, Hagedorn's testimony that Jenkins neverasked for legal counseling and was not denied the right toobtain a lawyer. or Strachan's denial that Jenkins was toldthat a lawyer would not be able to sit in on the investiga-tion, for demeanor reasons and in view of Hagedorn's testi-mony that toward the middle of the interview. Jenkins saidthat he might need a lawyer and that Hagedorn said hecould have one at his own expense if he wished. In view ofthe probabilities of the situation, I do not accept Jenkins'testimony that before signing the Miranda form he said,"Seems like I should have some sort of legal counselling,"and I accept Hagedorn's denial. However, for demeanorreasons, I do not accept Strachan's testimony that Jenkinssigned the Miranda form without hesitation. I do not acceptHagedorn's testimony that Jenkins initialed the vouchersfor shoes he admittedly purchased for personal use, in viewof Hagedorn's further testimony that Jenkins said 10 pairsof the shoes he bought from the X Company were for hispersonal use and the fact that Jenkins intialed X Companyvouchers for 11 pairs of shoes. I do not credit Hagedorn's orStrachan's denial of Jenkin's testimony that Hagedorncalled him stupid and "cussed" him for being unable toauthenticate his signature on a 4-year-old voucher, for de-meanor reasons and because Strachan did not corroborateHagedorn's testimony that Jenkins did not question the au-thenticity of his signature on any of these documents. Myfindings that Jenkins failed to initial vouchers which hethought he might have paid for himself is based on an infer-ence drawn from the fact that the two he failed to initialeach involved one pair of shoes from Kale Uniforms; he infact had paid at least one of these vouchers himself (see sec.II, C infra), and both Jenkins and Strachan testified thatJenkins said he had paid some of the vouchers out of hisown pocket-according to Strachan, vouchers for two orthree pairs. In crediting Jenkins' testimony to the extentindicated. I have taken into account his obviously untruth-ful disclaimer of knowledge that he had arrest powers. Mycredibility findings would not be altered were I to give toJenkins' admissions to Hagedorn and Strachan about buy-ing shoes for personal use the same weight that I would givethem by assuming with Respondent that Jenkins did notask for his Weingarten rights. In any event, see fn. 41 infra.C. Jenkins' Second Interview With Postal InspectorsHagedorn and StrachanAfter this interview, Jenkins located at his home certaindocuments which showed that he had paid out of his ownpocket one of the nine vouchers produced by Hagedorn andStrachan during the February 2 interview--namely. a$23.95 voucher issued by Kale Uniforms in April 1976. AtJenkins request. on February 3 he again went down to seeHagedorn and Strachan. Hagedorn again read and askedJenkins to sign a Miranda form. identical to the form signed145 I)L('ISIONS OF NATIONAL LABOR RELATIONS BOARDby Jenkins on February 2. Jenkins refused but said that heunderstood his Miranda rights.Jenkins then showed the proof of payment to lagedorn.Hagedorn said that he would not reduce the size of the"Demand for Payment" unless Jenkins left the documentswith Hagedorn and Strachan or permitted them to makecopies, but Jenkins refused on the ground that "there mightbe something incriminating against me." Jenkins did notrequest union representation during this interview.D. Events Preceding Jenkins' Interview With SecurityOfficers in Charge Cruse and ScottOn February 7. 1977. Jenkins filed his charge herein, al-leging that the Postal Service, in violation of the PRA andSection 8(a)(1) of the NLRA, had "[s]ince on or about Feb-ruary 2, 1977 .. denied Eddie .. Jenkins union representa-tion." On February 9, 1977, this charge was received by anagent of Richard Froelke, counsel for the Postal Service.On February 15. 1977, Jenkins received a "Demand fbrPayment," signed by Postal Inspector Holmes, whichstated:This memorandum is demand for payment of$216.95 for items purchased and paid for through theuniform allowance program, which items do not corn-ply with Postal Service uniform specifications for youremployment category. This memorandum rescinds theearlier letter of demand dated February 2, 1977.The amount is reduced based on a review of theinvoices you submitted for payment under the uniformallowance program during uniform allowance year be-ginning March 10, 1976 sic; cf. fn. 12 inria]. The totalinvoices submitted tfr payment exceeded youIr axi-mum allowance by $23.95 and the last invoice generat-ing the excess was for unauthorized items.Payment by certified check or money order shouldhe made within 15 days from this date.The $23.95 reduction had been authorized by Holmes per-sonally.A day or two later Jenkins told Strachan and lHagedornthat Jenkins would pay this amount in a lump sum. Jenkinsthen decided that rather than pay in a lump sum. he wouldhave the money taken out of his paycheck in installments.On February 18, at Jenkins' request, he went down to seeStrachan and advised him of this decision. Jenkins did notrequest union representation during this interview. hatsame day Jenkins signed an "Authorization for Payroll De-duction to liquidate Indebtedness" fIrm which read, inpart (emphasis to indicate nonprinted portions 'f docu-ment):I acknowledge that I am indebted to the .S. PostalService in the amount of X$216. 5. Since it will be to myfinancial advantage, I respectfully request that I hepermitted to liquidate this indebtedness in the follow-ing manner:2. A balance of $216.95 to he deducted in 5 equalinstallments of $43.39 from mi salary checks ... begin-ning with the check due ...1. -I8-77, and conltlnuiguntil the debt is liquidated. Reimbursement for unautho-rized purchases lunder the uniform allowance progrtam.I hereby certify that the foregoing statements aretrue and correct to the best of my knowledge and be-lief, and they are made of my own free will and at myown direction.Jenkins credibly testified that he signed this document "be-cause they told me I had to pay the money back so I didn'twant to pay it out of my pocket so I told them to take it outof' my check." When Postal Service counsel then asked, "Soyou agreed to this arrangement? There is no question inyour mind about that, is there?," Jenkins credibly replied,"Well, I had to."The deductions so authorized were duly made, with thefinal deduction made on April 15, 1977. Jenkins testified atthe hearing that the word "reimbursement" means "payback."Meanwhile, Postal Service attorney Froelke got in touchwith an assistant to Division Postal Inspector Moore aboutFebruary 10 and with Moore himself about March 25. Dur-ing this latter meeting, Froelke advised Moore of the con-tention that the merits of the instant charge were governedby Weingarten (420 U.S. 251). Postal Inspector Holmes,who was in charge of the investigation regarding uniformallowances, testified that about this same ime Assistant In-spector in Charge Henrickson instructed him to return theuniformi-invoice file regarding Jenkins back to the person-nel section because a separate administrative investigationwould be conducted by someone else. Holmes further testi-fied that he thereupon returned these documents to Ms. A.Spencer. a security force program analyst whose immediatesuperior was Dobbins, the assistant inspector in charge frsecurity and internal crimes. Hlenrickson, Spencer, andI)obbins did not testif. BH letter to Moore dated May 12.1977, Regional Chief Inspector awrence stated:This has reference to your request for proceduralinstructions regarding the possible misuse of uniformallowance funds by Security Fiorce personnel.Because of the unusual circumstances of this caseand specifically the position taken bh the Postal Ser-vice in its preliminary statement to the Board's Re-gional Office in the instant case]. Mr. Froelke's adviceas expressed in his April 15, 1977. memonrandurmshould be followed. In this regard. it is suggested thatthe Inspection Service manager selected to supervisethe administrative investigation should be rne honeither was involved in the criminal insestigatio norhas any responsibilities in connection with the process-ing of grievances under the contract.Further, should the employee request union rcpre-sentation during any investigative interview. such re-quest should be granted,. notwithstanding the fact thatSecurity Force labor contracts do not contain a Memo-randurn of 'nderstanding regarding union representa-tion like that relating to the 1975 National Agreementwith other postal crafts.In view of the unavailability of grand jur testimonyand subpoenaed documents, evidence upon which dis-ciplinary action may be taken will, of' necessity. haveto be de eloped indep endent of the criminal investiga-tion through intcivieAs of involved personnel, exami-146 I[NITEI) STATES POSTAl SERVICT[-nation of internal Postal Service documents relating tothe uniform program, etc. If; of course, indictments arehanded down, the indicted employees may be placedon indefinite suspension under the discipline procedurein Section 3 of Article XVI of the Federation of PostalSecurity Police contract, which permits the Postal Ser-vice to immediately remove n employee from a pa'status where there is reasonable cause to believe thatthe employee is guilty of a crime for which a sentenceof imprisonment can be imposed. It is further sug-gested that all notices of charges prepared in their casebe coordinated with Mr. Froelke's office.National Headquarters is continuing to assess theimpact of recent NL.RB decisions interpreting Wein-garten on the Postal Service's long-standing policy re-garding union representation during investigatory in-terviews and as soon as a decision is reached as to whatlegal obligations these Board decisions impose uponthe Postal Service, a policy statement will he dissemi-nated to all affected Postal Service elements.Moore testified that during llolmes' investigation of theuniformi-allowance program, on two or three occasionsHolmes described to Moore the overall progress of the in-vestigation but never related to him specific data as to spe-cific conduct of specific security police officers. Moore fur-ther testified that as of his conversation with attorneyFroelke on March 25, Moore did not have in his possessionany of the criminal data developed by Hlolmes' group withrespect to Jenkins personally, and, so far as Moore knew, asof that date neither the assistant inspector in charge forsecurity and internal crimes (I)obbins) nor any direct super-visor of security police officers had an) such data. In addi-tion, Moore testified that. so far as he knew, and layingJenkins to one side, none of the security police personnelinterviewed in connection with the uniform-allowance in-vestigation requested union representation.'Moore testified that after receiving Lawrence's May 12letter, he instructed Henrickson, the assistant inspector incharge for fraud and prohibited mailings, to cause the con-duct of an administrative investigation of Jenkins' use of hisuniform allowance. Still according to Moore. he instructedHenrickson to have the investigation conducted by two su-pervisors who had no knowledge whatever of the investiga-tion being conducted and not to afford such supervisors anyof the material collected in connection with the criminalinvestigation. The two supervisors selected were SecurityOfficers in Charge P. E. ('ruse and R. 1. Scott. Moore hadno personal knowledge of what they were told to do. Hen-rickson. Cruse. and Scott did not testify.[. Jenkins' Interviciw I ith Security Of)licr.s in ('hiargteC('rstc and Scot On Ma) 27. lieutenant Lomax instructed Jenkins to waitin I.omax's office l;r Security Officer in Charge ('ruse, A hollwevcr. lllmes liter reported to NMx)re that an undisclosed nulilrherhad refused , dsicuss the nifornl-.ll.t altce r llael atter iecelving theirlrJLanda rights. See itrril,'As discussed inu"ra. such materill was in Itllnies' oMcff files or Itl thepossession of the grand Jkl MInxrc testified that none tf this rmalertil ,,oildbe in Jenkins' personnel fIlderwanted to talk with Jenkins. A few minutes later Crusecame into I.omax's office and escorted Jenkins to Cruse'soffice, where Cruse said they had to wait for Security Offi-cer in Charge Scott. Jenkins and ('ruse discussed sports un-til, about i/2 hour later, Scott came in with a briefcase.Scott sat at one end of Cruse's desk and pulled out somepapers. ('ruse sat at the other end. pulled out Jenkins' file.and said that ('ruse and Scott had to question Jenkinsabout vouchers foir shoes he bought at the X ompany.Jenkins said that he had already been through this investi-gation once with the postal inspectors and saw no reasonwhy he had to go through the matter again. Cruse said thathe had orders to question Jenkins. Jenkins asked who hadissued these orders. Cruse said that he did not know andthat he ':just had a piece of paper on his desk to question"Jenkins. Jenkins said that he wanted a union steward to bepresent. Cruse asked the identity of the union steward onduty. John Doe was "off." and Jenkins said it was GentryDaniels. Cruse then called for Daniels.After Daniels had arrived, Cruse again said that he hadto ask Jenkins about shoes he bought from the X Company.Jenkins said that he wanted to talk to Daniels privately.Cruse told them to go into the hall to discuss what they hadto say. When they went out into the hall Daniels said thatJenkins did not have to say anything and that Daniels didnot see why Jenkins had to go back through the investiga-tion again. After the two returned to Cruse's office. Jenkinsagain asked Cruse why he was questioning Jenkins. Crusesaid that he had orders to question Jenkins. Jenkins askedwhether Cruse would he questioning anyone else. Crusesaid that "we" had already questioned one security policeofficer and would be questioning others.,, Daniels said thathe did not see why Jenkins had to go through this. Jenkinsasked Cruse whether he had had knowledge of the investi-gation when it had been conducted in February. Cruse saidthat the investigation had been just about over when heheard about it, that the postal inspectors did not usually tellhim anything, that they had not told him anything aboutthe investigation. and that he knew nothing about their in-vestigation of Jenkins. Cruse told Jenkins to explain whathappened when he went to see the inspectors. Jenkins gavehim an account which included the Miranda warning mat-ter and the fact that Jenkins had asked for and been denieda union steward.('ruse and Scott then started asking Jenkins questionsfrom lists they had in front of them. From time to timeScott prefaced a question with: "... [D]id the inspectors askyou this?" Jenkins said "Yes," and Scott said, ".. .[Well, Iwill go on to the next one." The record fails to show thesubject matter of these particular questions. Daniels an-swered some of the questions asked b Cruse, includingquestions regarding the relative quality and price of shoes(see fit. 4 spra).l Cruse asked Jenkins why he had not'' No "admitllstrative investgation" was conducted of an, other emplo>-ees regarding the ulniform-allowance matter.1 I'he Postal Service's brief states that Jenkins was annosed h the factthat D)aniels answered some of these questions While the Postal Sersice'scontention may he jlustiied h it reading of' the cold record. when I watchedJenkins eslit .hbout the matter I did not conclude that [)aniels' conductInoedl.Jenkin in Ians respect here is no es idence that Jenkins ever askedD).niel, t1, he tilet or I les147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbought any shoes recently.' Jenkins said, "I'd be a fool tobuy some shoes now. The inspector still has this investiga-tion going on." Scott asked Jenkins whether he had badfeet, and Jenkins said "No." Cruse asked how much moneyhe had paid back, and Jenkins told him. After Cruse andScott had finished questioning Jenkins and he was prepar-ing to leave, he asked Cruse what was going to happen"behind all this" and whether Jenkins would be suspendedor fired or "something like that." Cruse said, ". ..[D]on'tworry, nothing's going to happen." Jenkins and Danielsthen left the office.My findings as to what happened during this May 27conversation are based on Jenkins' uncontradicted testi-mony. At the time of the hearing, Cruse and Scott were stillworking for the Postal Service, at locations a short distancefrom the hearing room, but they did not testify.'3Respon-dent's brief nonetheless attacks as unworthy of belief Jen-kins' uncontradicted testimony that he told Cruse and Scottthat during the February 2 interview he had asked for andbeen denied the presence of a union steward, on the groundthat this allegation is not set forth in Jenkins' prehearingaffidavit although Jenkins said he told the Board agentabout the matter. I do not regard this omission as sufficientto warrant my discrediting Jenkins in this respect, becauseany directly contradictory testimony which existed wouldbe readily available to Respondent but was not produced.On June 7, 1977, Cruse and Scott submitted to Moore an"Investigative Memorandum" regarding investigation ofJenkins' uniform invoices. This document was not offeredto show the truth of the matters asserted therein. Thememorandum states that Jenkins told them he had prom-ised to pay the Postal Service $216 in connection with thepostal inspectors' investigation, but had not admitted to theinspectors that he had made illegal purchases on his uni-form allowance. Also, the memorandum states that Jenkinssaid all the shoes he purchased met Postal Service specifica-tions, so far as he knew. There is no specific probative evi-dence that Jenkins made either statement to Cruse andScott. The memorandum contains further assertions as towhich there is no probative evidence. Thus, the memoran-dum states that Jenkins was told that the Cruse-Scott inves-tigation was a management inquiry, that it had no relation-ship to the postal inspectors' investigation, and that aMiranda warning and waiver were not necessary becauseCruse and Scott were conducting a management inquiryand not a criminal investigation. Further, the memorandumstates that upon being given the purpose of the interview,steward Daniels said he had no objection and that "it wasevident" to Daniels that Jenkins "was being evasive andAs to each employee, the I-year period within which the annual uniformallowance must be used or lost runs from the anniversary date of the employ-ee's hiring. Jenkins' anniversary date was March 10. So far as the recordshows, as of the May 27. 1977, date of his interview he had bought no shoesunder his uniform allowance since June 1, 1976, when he bought two pairs.Since March 10, 1976, he had bought four pairs under his uniform allow-ance, including one pair in April 1976 from Kale Uniforms for which heeventually paid out of his own pocket (see sec. II, C supra).'1 On the second day of the hearing, counsel for the General Counselstated on the record without denial that both Scott and Cruse had beenpresent during the first day of the hearing. Jenkins, Hagedom, and Strachantestified on that day. Because neither Cruse nor Scott was identified to me, Ido not know whose testimony they heard. Before the first witness testified,and over the objection of Respondent's counsel, I granted the General Coun-sel's motion to sequester the witnesses.giving vague answers." Also, the memorandum states thatJenkins said he had thrown out all of the shoes, exceptthose he was wearing, which he had bought with his uni-form allowance and that he refused to give a written state-ment on the ground that he had not given one to the postalinspectors.Furthermore, the memorandum states that Cruse andScott decided to interview Jenkins because Cruse and Scotthad inspected his uniform-voucher file, and it appeared toshow irregularities. However, during this interview Crusetold Jenkins that Cruse had been ordered to conduct theinterview by someone whose identity he did not know. Thememorandum states that when asked how long Jenkinswears a pair of shoes, he replied that he had bad feet andhad to wear comfortable shoes. However, during this inter-view Jenkins had in fact denied having bad feet. Thememorandum states that when asked why he had notbought any shoes recently or since June 1, 1976, Jenkinssaid that he did not know. However, Jenkins had in facttold Cruse and Scott that Jenkins had not bought any shoesrecently because of the pending uniform-allowance investi-gation.'14The memorandum begins with the assertion that on May23 Cruse and Scott were instructed to conduct a manage-ment investigative inquiry of Jenkins' uniform vouchers,and "[n]o other information was given us at that time." Thememorandum is dated II days after Cruse's and Scott'sinterview with Jenkins. Division Postal Inspector Mooretestified that this memorandum constituted his only per-sonal knowledge of what Cruse and Scott had available tolook at when they conducted their investigation of Jenkins.F. The Postal Service's Contacts With the United SlatesA ttorneyThe uniform-allowance investigation covered 75 securityofficers, both supervisory and nonsupervisory. On the basisof this investigation, Postal Inspector Holmes concludedthat 44 security officers, including Jenkins, had improperlyused their uniform allowances. On various occasions be-tween March and June 1977, Holmes forwarded to theUnited States Attorney for the Northern District of Illinoisall of the investigative notes of all the postal inspectors as-signed to help Holmes in the investigation. These notes in-cluded the field notes of Inspectors Hagedorn and Strachanabout their interview with Jenkins. Holmes also retainedcopies of these Jenkins notes in his office. In consequence ofa subpena issued at the instance of Postal Service counsel,these notes were tendered to such counsel, but they are notin the record.G. The Letters of Warning Issued in Connection With theUniform-A lowance InvestigationIn connection with the uniform-allowance investigation,Inspector Holmes wrote 43 investigative memorandums,each dealing with a particular member of the security force," The investigation had begun on an undisclosed date before January I,1977. However, none of the security officers was interviewed before Febru-ary 1977, and Jenkins' May 27 remarks aside, there is no evidence that heknew about the investigation before his own interview on February 2, 1977.148 UNITED STATES POSTAL SERVItEto Division Postal Inspector Moore. Each memorandumstated that the particular individual had purchased "unau-thorized pairs of shoes" on his uniform allowance. Holmes'June 29, 1977, memorandum of transmittal states. "Allmemorandums are based on voluntary admissions in writ-ing and/or orally." The sums involved ranged from about$20 to about $284 per person. with a total amount of about$3,121, over a period of a little more than 4 years. Amongthe persons who were the subjects of these memorandumswere a security officer in charge (not Cruse or Scott), twosergeants (not including Magee), and three union stewards(including John Doe and Richard Roe," but not Daniels).Holmes testified that no investigative memorandum waswritten about Jenkins, and his name is not included in the43-person list attached to the memorandum of transmittal.Holmes' memorandum of transmittal further stated: "Afterthe investigation met with a high degree of success for re-petitive purchases, the investigation was expanded to coversingular instances of purchases at [the X Company"]. Addi-tional success in this area indicated that Security PoliceOfficers generally using other licensed vendors may havespecifically visited [the X Company], intending to make un-authorized purchases." The February 2 Jenkins interviewwas conducted by Hagedorn and Strachan on the secondday of their interviews as one of about seven two-manteams. Holmes' memorandum of transmittal concludedwith the following paragraph:The investigation includes about twelve files of indi-viduals who may have made unauthorized purchasesand who are suspected of making false negative state-ments or who declined to discuss the matter after re-ceiving their Miranda rights. These files were retainedfor the possibility of proving unauthorized purchasesby the material obtained from the vendor through agrand jury subpoena. However, this is not possible be-cause the United States Attorney advised that subpoe-naed documents cannot be used administratively, andalso because the documents do not appear to be com-plete and may work only in an isolated instance. Ex-amples of these suspicious files are a Security Officer inCharge who spent $118.00 of his uniform allowance atone time at [the X Company] for five pairs of shoeswhich could not be produced because his dog chewedthem all up; another Security Police Officer who pur-chased fourteen pairs of shoes on his uniform allow-ance on a total of seven occasions within twenty-sixmonths is employed in a sedentary indoors position ofCommunications Room duties. It is suggested thatthese files receive administrative consideration in the'' Some of these purchases were for shoes which did not conform to PostalService requirements but which may in fact have been bought for and usedon the job because the wearers believed them to be permitted.16 Whether these stewards had actually misused their uniform allowanceswas not material to the issues here and was not litigated. To avoid possibleunfairness to their reputations, they are referred to herein as John Doe andRichard Roe. Holmes' memorandum states that one of them failed to com-ply with or respond to the letter of demand and a followup letter of demand."Because of implied allegations in the record that this firm may havebeen involved in fraudulent activity and because the truth of any such alle-gations is immaterial to the issues herein and was not litigated, to aoidpossible unfairness to the reputation of that firm, it is referred to herein asthe X Company.same manner as the Secuit Police Officer Eddie Jen-kins matter.Moore testified that the June 7 Cruse-Scott miemoran-dum regarding their interview vwith Jenkins was referred tothe security section for "preparation of disciplinary action"by it and by Jenkins' supervisor. Jenkins' immediate supe-rior was Lieutenant Lomax. Jenkins' squad leader was sectu-rity supervisor Joseph P. Pizzurro. Ulnder the letterhead"United States Postal Service Office of the Inspector inCharge/Chicago." and the date July 22, 1977. the following"Letter of Warning" signed b Pizzurro was issued to Jlen-kins, who refused Pizzurro's request to sign it:The official Letter of Warning is being Issued to oufor the following reason.Between April 30. 1973. and June 1, 1976. ou pur-chased a total of thirteen (13) pairs of shoes that wercecharged to your uniform allowance. Five () pairs ofthe referenced shoes were purchased between March13. 1975, and June 30. 1975. During an interviexw withSOIC'"s [Security Officers in Charge] Pautl ('ruse andRichard Scott on May 27. 1977. ou acknow\ledgedthat you are reimbursing the [.S. Postal Serv ice in theamount of $216.00 for non-uniform shoes purchasedduring the referenced period.Your attention is directed to Part I of the SecurityForce Manual which states that all Security Police Of-ficers must be thoroughly familiar with the contents ofthe Security Force Manual as well as Postal laws andregulations pertaining to the area of responsibility covo-ered. It is expected that ou will familiarize outrsel'with the authorized uniform items as listed in the Secu-rity Force Manual Part 4 and Postal Service ManualSubChapter 420. Part 422. If you have some questionas to whether a particular item is authorized, pleasecall on me or you maN consult with your other supervi-sors and we will assist you where possible. Howee\er. Imust warn you that future infractions such as outlinedabove will result in more severe disciplinary actionbeing taken against you including suspensions or re-moval from the Postal Service.You may appeal this Letter of Warning in accord-ance with Article XV of the Bargaining Agreementwithin 10 days from the date you receive this letter.Pizzurro did not testify. When asked to account tfor the 6-week interval between Moore's receipt of the June 7. 1977.Cruse-Scott report and the issuance of the July 22. 1977.letter of reprimand to Jenkins Moore testified. "At thattime we [were]' still waiting for the release of the criminalinvestigative results from the grand jury on the other secu-rity police officers and supervisors who ...had committedsimilar offenses as Mr. Jenkins had committed and Iwanted to ... weigh all the evidence and to invoke fair andequitable disciplinary procedures against the entire person-nel that was involved." Attached to the Postal Sersice's mo-tions for summary judgment is an affidavit from Postal In-spector Holmes. dated September 9, 1977, which states.inter alia, "The investigation has been continued bs the18 The oficial transcript sa'. "are "149 I)l('ISIONS OF NATIONAI. LABOR RELATIONS BOARDI nited States Attorney through an impaneled Grand Jury.I am still to date personally involved in this investigationand am therefore unable to supply any further informationin connection therewith." As of the May 1978 date of thehearing before me, no prosecutions had been initiatedagainst any security personnel, including Jenkins. Mooretestified that he believed, but was not sure, that the grandjury had released all the material connected with the inves-tigation. The record otherwise fails to show when this hap-pened or when the Postal Service found out about it. OnJuly 22. 1977, the date of Jenkins' letter of warning, thefollowing letter was sent over Pizzurro's signature to a secu-rity police officer not involved in the instant proceeding:This official letter of w arning is being issued to youfor the following reason.You have lmisused your uniform allowance by thepurchase of non-unifornl items in violation of the Se-curity F:orce Manual, Part 4. and Postal Service Man-ual, Sub-Chapter 420, Part 422.715. Specifically, onJuly 28, 1976, you purchased two (2) pairs of shoesthat do not conform to the specifications for the Secu-rity Force Police Officer Uniform as detailed in Secu-rity 'Force Manual. Part 4, and Postal Service Manual,Part 422.41i). You further certified that the statementof' charges submitted by the vendor on 7 28 76, forthose items was correct and just.'Your attention is directed to Part I of the SecurityForce Manual which states that all Security Police Of-ficers must be thoroughly familiar with the contents ofthe Security Force Manual as well as Postal laws andregulations pertaining to the area of responsibility cov-ered. It is expected that you wi:l familiarize yourselfwith the authorized uniform items as listed in the Secu-rity orce Manual, Part 4, and Postal Service ManualSub-Chapter 420, Part 422. If you have some questionas to whether a particular item is authorized, pleasecall on me or you mlay consult with your other supervi-sors and we will assist you where possible. lowever. Imust warn you that future infractions such as outlinedabove will result in more severe disciplinary actionbeing taken against you including suspensions or re-moval front the Postal Service.You may appeal this letter of warning in accordancewith Article XV of the Bargaining Agreement within10 days from the date you receive this letter.The parties stipulated that this is one of 42 substantiallyidentical letters issued on July 22, 1977, to security policeofficers bh their immediate supervisors under DivisionPostal Inspector Moore's authorization and that these 42letters were issued as a result of the inspectors' investigationof' these employ es in l:ebruary and March 1977.19 Moore1 Oe ,lI tihe 4 cnmplosNcs (int a union reprcsentative) named in PostalInspector llnhies June 29, 1977. mreioranduml had died.Attached to the General ('Counsel's September 1977 pposition to Respon-dent's motion lir summary judgment are'purported copies of two additionalletters of warning not oulhcrwise in the record, one of them to union repre-sentative Richard Roe. Although otherwise substantially the same as thosereproduced in the exl, both of these are signed bh "Randolph .. I omax,Securily Supervisor in (harge." interentiall the same person as the I ieuten-anTt lornlax who u;islJeInkins' Immlediate superior and directed him to attendthe lagedorni-Stracha.n titersiew.testified that he sent out these 43 letters after "reviewing arepresentative number" of the investigative memorandumswhich Holmes had forwarded to him with the June 29memorandum of transmittal. However. because thesememorandums did not include any investigatory memoran-dum about Jenkins, I infer that Moore must also have con-sidered the June 7 Cruse-Scott memorandum. As previouslynoted, when sending Moore the files attached to the June 29memorandum of transmittal, Holmes had retained the filesof about 12 security officers, including some who had re-fused to discuss the matter after receiving their Mirandarights. None of these 12 ever received a letter of warning.On August 10, 1977, steward John Doe filed a grievanceon Jenkins' behalf. The form stated the grievance as fol-lows: "e had made restitution for whatever wrong thatwas done. He was led to believe that no action would betaken against him after restitution was made." The griev-ance further alleged that the discipline violated article XVIof the collective-bargaining agreements and was untimelyand, as to the remedy expected, stated, "Rescind the letterof warning." The grievance form does not call for the griev-ing employee's signature, and Jenkins did not sign thegrievance. In support of that grievance, Jenkins suppliedsteward Doe with a written statement which asserted thatduring the May 27 interview, Cruse and Scott had told himthey had orders to question Jenkins again about the shoepurchases; that when Jenkins said he had already under-gone a postal inspectors' investigation, Cruse said he knewnothing about that; that Cruse said he would interview oth-ers besides Jenkins but he was the only one called into('ruse's office; and that Jenkins told Cruse that the inspec-tors had "made [Jenkins] pay back the money for theshoes." Jenkins' supporting statement did not deal withwhether Jenkins actually owed the $216.95 which had beendeducted from his pay and paid to the Postal Service pursu-ant to his written authorization (see fn. 41 infra), nor, so faras the record shows, did the grievance itself.On August 23, 1977, Postal Inspector Witkowski sentMoore a memorandum which stated that Witkowski haddiscussed Jenkins' grievance with steward John Doe on Au-gust 15. 1977. This summary, which was not received inevidence to prove the truth of the matter asserted, describesthe union position as follows:SPO [security police officer] Jenkins was singled outand had to go through a second different type of inves-tigation concerning misuse of his uniform allowance.Why was Jenkins singled out to be coerced? The Inves-tigative Memorandum prepared by SOICs Paul Cruseand Richard Scott states they were instructed to con-duct a management inquiry. On what basis, who in-structed them? They must have gotten their inftbrma-tion from somewhere ----probably the previousinvestigation conducted by the Inspection Service.Why didn't Mr. Jenkins' letter of warning pertain tothe first investigation?Mr. Jenkins has a hearing next month concerning20 According to the attachments to the Postal Sers ice's prehearing motionsfor summary judgment (fn. 2 supral). this article deals with just cause andprocedures fr discipline The article does not in terms refer to letters ofu arning150 UNITED STATES POSTAL SERVICEthe Inspector's investigation.' If that hearing results ina finding in favor of Mr. Jenkins, then any action takenagainst him would be null and void. Therefore, heshould not have been issued the letter of warning atthis time.The summary further describes management's position asfollows:Disciplinary action taken against SPO Jenkins wasbased solely on the management investigation con-ducted by SOICs Paul Cruse and Richard Scott. Anyprevious investigation which may have been conductedwas not furnished Messrs. Cruse and Scott.While no admission of the purchase of non-uniformshoes on the uniform allowance was made by SPO Jen-kins to SOIC Cruse and Scott, he acknowledged thathe was repaying the Postal Service an amount of$216.00. Also, the grievance form submitted by theunion states that SPO Jenkins "made restitution forwhatever wrong that was done. He was led to believethat no action would be taken against him after restitu-tion was made."By letter dated August 23, 1977, Moore stated, "Griev-ance denied. Disciplinary action taken was warranted andconsidered timely in this case." This grievance could havebeen, but was not, appealed to binding third-party arbitra-tion (see fn. 39 infra).Moore testified that in preparing and issuing his decisionon the grievance, he relied on Witkowski's memorandum.whose recommendation Moore adopted verbatim. Witkow-ski did not testify. Moore further testified that so far as heknew, in the Postal Service's handling of Jenkins' grievance,no data from Inspector Holmes' criminal task force regard-ing Jenkins were used. Holmes testified that he never pre-pared an investigative memorandum regarding his criminalinvestigation of Jenkins, and Moore testified that he neverreceived any such memorandum from Holmes. Holmes tes-tified that he retained Strachan's and Hagedorn's notes oftheir interview with Jenkins in Holmes' office; that the3 hadnot been made available to Mo(xre: that nobody, includingScott or Cruse, had ever asked to see them: and that Scottand Cruse had never contacted Holmes regarding Jenkins.Scott and Cruse did not testify. Hagedorn and Strachantestified on the Postal Service's behalf, but then were notasked whether they had ever discussed Jenkins' case withScott or Cruse.Three or four other employees filed grievances regardingtheir respective July 22 letters of warning. All were deniedat the first step, and none of' them was appealed.H. Analysis and ConclusionsWeingarten held that an employee has a statutory right torefuse to submit without union representation to an inter-view with an emplover representative which he reasonablyfears may result in his discipline. 420 U.S. at 256 267. Lay-ing to one side the facts that Jenkins' employer is the PostalService and that the employer agents who interviewed him21 Inferentially, the hearing in the instant case. That hearing was initiallyscheduled for September 19. 1977. It was postponed on September 16. 1977.and on various subsequent dateson February 2. 1977. were postal inspectors, the Postal Ser-vice does not appear to question the General (Counsel's con-tention that Weingarten rights would attach to this inter-view, which Jenkins' superior directed him to attend andwhich he did not leave until the inspectors excused hinm.because Jenkins reasonably feared this intervie, would re-sult in his discipline. I agree. Before asking Jenkins abhoutthe uniform-allowance matter. Postal Inspector Ilagedorntold him that Hagedorn and Postal Inspector Stracha wereinvestigating various security police officers that might beinvolved in misuse of the uniform allowance and that Jetn-kins might be one of them. Moreover. Hagedorn then re-minded Jenkins of the Miranda decision (384 U.S. 436),which deals with the rights of an individual who is sub-jected to custodial police interrogation regarding his sus-pected commission of a crime. Furthermore, Jenkins' supe-rior had required him to leave his gun, gun belt. andhandcuffs in his locker before proceeding to the interview.and letters of warning resulted from more than halt of thepostal inspectors' interviews with other securit officers dur-ing the uniform-allowance investigation.The Postal Service principally contends that as to theFebruary 2. 1977. interview. no statutory rights underWeingarten existed as to Jenkins because. as to that inter-view, he allegedly was entitled to and allegedl, stas at:forded constitutional rights under Miranda, spra 384 U.S.436. 1 agree with the General Counsel that Jenkilns' allegedentitlement to and alleged receipt of Miranda rights are im-material to the existence of Weingarten rights. It is true thatMiranda and [W"eingarten share one ery similar ethicalfoundation -namely. the belief that a lone individual issubjected to unfair pressures when he is compelled, withoutbeing given the right to informed assistance, to submit to aninterview about his alleged shortcomings with trained inter-rogators empowered to cause him to suffer adverse conse-quences theretor. Perhaps because of this common ethicalfoundation. both Miranda and it'eingarten rights includethe right to preinterview consultation with the representa-tive.22However, the foundations, and therefore in significant re-spects the scope, of Miranda rights and I leingarrten rightsare otherwise different. Thus, We'ilgartren rights are tatu-tory rights created by the NlLRA with respect to possibleadverse action relating to employment, not w ith respei topossible criminal liahility, and do not hate as their solepurpose the protection of the individual emnploee whoseeks representation. Rather, tWeingarten contemplates thatthe union representative will safeguard "not only the par-ticular employee's interest, but also the interests of the en-tire bargaining unit by exercising vigilance to adke ceritainthat the emplos er does not initiate or continue a llpr.ictic ofimposing punishment unjustly. The representixc's pr'es-ence is an assurance to other employees in the bargainingunit that they. too, can obtain his aid and protection itcalled upon to attend a like intervie." 42 I .S. at 2()0261. Further, although during a I'einartn tterlview theunion representative is present to assist the employee and isexpected to provide the employee ithl a witness to what:2 Chima.s osbdelum (onrlti a [I)pln ,! A-mut, In , 227 NI RB189 (19777); .irlndLi. 384 S at 44-4 44151 DECISIONS OF NATIONAL LABOR RELATIONS BOARDactually happened during the interview, the union repre-sentative can properly elicit facts favorable to the employeras well as to the employee and is not expected to render theinters iew an adversary proceedings. Moreover, Weingartenis designed partly to empower the union representative todiscourage unmeritorious grievances. 420 U.S. at 262-264.In consequence of this Weingarten mix of individual em-ployee rights under Section 7 of the Act and any statutoryrights and interests possessed by the union institutionally,24the Weingarten class of cases implicitly hold that the em-ployer is under no obligation affirmatively to advise theemployee of his Weingarten rights. For similar reasons, al-though an employee has the statutory right to refuse tobegin a Weingarten interview without a union representa-tive and to refuse to continue it upon the employer's rejec-tion of an initial request during the interview for such arepresentative,2the Weingarten class of cases implicitlyhold that if such requests are granted, the employee mustproceed with the interview. On the other hand, Mirandarights are aspects of the rights to counsel and against self-incrimination which the Constitution affords to individualsas such in connection with criminal investigations. The in-terrogators are required affirmatively to advise the interro-gated person of his Miranrda rights. 384 U.S. at 478 479.Moreover, the attorney at a Miranda interview is expectedto act as a wholehearted advocate for his client (subject, ofcourse, to his obligations as officer of the court) and maynot ethically subordinate his client's interest to the interestsof the bargaining unit or its representative. Also, the inter-rogated person may terminate his own participation in theinterview at any time, even when the interview is attendedby the counsel whom he requested. Miranda, 384 U.S. at444 445.26Nor can it be said that the Miranda protections are in allrespects "greater" than the Weingarten protections. Whilean attorney would likely be more familiar than a unionrepresentative with the employee's rights under the criminallaw, a union representative would likely be more familiarwith the employec's bargaining agreement rights regardingthe uniform allowance. retention of his job, and the disci-plinary and grievance-arbitration procedure. Furthermore,the union representative costs the employee no money, therepresentative is ordinarily (as here) immediately available,and the employee is likely to have had some firsthand op-portunilt to assess the representative's competence. On theother hand, the employee would have to affirmatively seekout an attorney. might well have difficulty finding onewhose abilities he knew something about, and would prob-ably have to pay him. Respondent suggests that representa-tion by a lay union steward during a criminal investigation23 Weingarren, 420 U.S. at 260, 262 263; Climax Molybdenum, 227 NLRBat 1190; Keyrone Steel & Wiire, Division of Kerstone Consolidated Industries,Inc., 217 NLRB 995 (1975).24 However, the Board has recentlI held that Weingarten rights are pos-sessed by employees who are not in a union-represented bargaining unit.Glomac Plastics, Inc., 234 NLRB 1309 (1978).25 Weingarten, 420 U.S at 256-259; Mobil Oil Corporation, 196 NLRB1052 (1972), enforcement denied 482 F.2d 842 (7th Cir. 1973) (per thenCircuit Judge John Paul Stevens). Portions of the Board's Mobil decisionwere quoted with approval in Weingarten. supra26 (Compare the "Miranda" form used by the Postal Service, which states,inter alia, "You also have the right to stop answering at any time until outalk to a lawyer."might disadvantage the employee. This contention is some-what difficult to reconcile with the Postal Service's furthercontention, discussed infra, that affording the employee theright to such participation might interfere with the effec-tiveness of the postal inspectors' investigation. In any event,the choice of whether to be represented by a union steward,an attorney, both, or neither during an investigation is nor-mally confided to the employee and/or his bargaining rep-resentative rather than to the employer who is conductingthe investigation of the employee. See National Can Corpo-ration, 200 NLRB 1116, 1123 (1972).In my discussion up to this point, I have assumed withRespondent that Jenkins was entitled to Miranda rightsduring the February 2 interview and that he was affordedsuch rights. However, I am by no means easy with respectto either assumption. It is true that, at least in some circum-stances, interrogation by a postal inspector does not consti-tute a purely private interrogation, where Miranda is inap-plicable, but instead may render relevant a determinationas to whether Miranda attached and was satisfied.27How-ever, Miranda rights exist only after a person has beentaken into custody or otherwise deprived of his freedom ofaction in any significant way, or where special circum-stances exist which render the law enforcement officials' be-havior such as to overbear the person's will to resist andbring about a confession not freely self-determined.t8Dur-ing the February 2 interview in the instant case, Jenkinswas told that he was not under arrest, and it is at leastarguable that Miranda rights were not generated by the factthat Jenkins (himself a law enforcement officer) had comepursuant to the instructions of his superior on the job andby that superior's instructions to leave Jenkins' gun andhandcuffs in his locker prior to the interview.29Further-more, when Jenkins asked during the interview whether hecould get a lawyer, Hagedorn said that the interview was aninvestigation and that a lawyer could not sit in on an inves-tigation and further asked whether Jenkins thought heshould have legal counseling for defrauding the Govern-ment. It is at least arguable that at that point Jenkins wasimproperly denied any Miranda rights which the circum-stances of the interview may have generated. Miranda, 384U.S. at 444-445. Indeed, if Miranda rights were generatedby the circumstances of the February 2 interview, Jenkins27 U'nited States v. Brunson, 549 F.2d 348 (5th Cir. 1977), cert. denied 434U.S. 842; cf. United Stares v. Gardner, 516 F.2d 334, 339-340 (7th Cir. 1975);United States .Parr-Pla, 549 F.2d 660, 663 (9th Cir 1977), cert. denied 431U.S. 972.l8 Beckwith v. United States, 425 U.S. 341 (1976); United States s Fitzger-ald, 545 F.2d 578, 580-581 (7th Cir. 1976).Strachan's and Hagedorn's action in reading a purported Miranda warn-ing to Jenkins at the February 2 interviews is entitled to virtually no weight indetermining whether a Miranda warning was constitutionally required. Theyalso read a purported Miranda warning to him at the February 3 interview,which was held at Jenkins' own request. Moreover, Strachan testified, "Ourinstructions with regard to Miranda is that Miranda comes into applicationduring a criminal investigation at [the] point [when] the interview revolves toan accusatorial position with respect to questions asked the individual in theinterview. In other words, before you ask specific questions about an individ-ual's involvement in an alleged violation, Miranda [rights are] to be advisedto the individual." Strachan did not refer at all to the custodial or relatedcircumstances of the interview.29 See Oregon v. Mathiason, 97 S.Ct. 711, 713-714 (1977); Fitzgerald, 545F,2d 578: Barfield v. State of Alabama, 552 F.2d 1114 (5th Cir. 1977).152 UNITED STATES POSTAL SERVICEmay at least arguably have been entitled to Miranda rights(which admittedly he was not afforded) during his May 27interview with Cruse and Scott about alleged violation ofPostal Service rules regarding the uniform allowance. Jen-kins attended this interview, as well as the Februarv 2 inter-view, because his superior instructed him to do so; and asmembers of the Postal Service security police force. Cruseand Scott had the power to enforce Postal Service rules andregulations and to make arrests (including arrests of postalemployees) which could involve the use of handcuffs.0In view of my ultimate conclusion herein that Jenkins'Weingarten rights were unaffected by any rights he mayalso have possessed or been accorded under Miranda, Ineed not and do not determine whether. as to the February2 interview, he possessed Miranda rights and they werehonored. However, I do regard as militating against thePostal Service's Miranda defense herein its implicit require-ment that in each instance involving an interview by postalinspectors (if indeed not by security officers as well), theemployee, the interrogators, and the Board must determinewhether Miranda attached (and, perhaps. whether it wassatisfied) before they can determine whether W'eingartenrights existed. Cf. fn. 28 supra. No like problem was pre-sented in Mi. Vernon Tanker Comrpany v. '.L. R.B.. 549F.2d 571 (9th Cir. 1977). on which the Postal Service heav-ily relies. The Court there held, as an alternative basis forrejecting the Board's finding of a Weingarten violation. thatwhile "at sea" a seaman does not have the statutory right torefuse to submit to a master's orders to attend a Weingart-en-type investigatory interview without union representa-tion. Whether a seaman is or is not "at sea" is a good dealeasier to determine, for the seaman and the master as wellas the Board, than whether Miranda attaches and is satis-fied. A more significant difference between Mi. VernonTanker and the instant case is the nature of the interestswhich, in the Court's view, exclude Weingarten rights whilea vessel is at sea. The Court relied on Federal law, whichcharges the ship's master with responsibility for the safetyof ship, cargo, and crew and, in order to enable him todischarge this responsibility, gives him authority to main-tain strict discipline, including the authority summarily topunish willful disobedience at sea by placing the disobedi-ent seaman in irons and on bread and water. In the instantcase the interest which allegedly excludes Weingarten is thepublic interest in the postal inspectors' discharge of theirpower by statute and regulation to enforce, against the gen--0 The Code of Federal Regulations provides. "Members of the U.S. PostalService secunlty force shall exercise the powers of special policemen pros idedby 40 U.S.C. 318 and shall be responsible for enforcing the regulations in thissection in a manner that will protect Postal Service property." 39 CFR232.6(p). Section 232.6 forbids conduct on postal property which includesdisorderly conduct, carrying weapons or explosives. gamhling, use of alcoholor drugs, creating hazard to persons or things, dangerous driving, and de-struction of property. 40 ULS.C. §318 gives special policemen, on Federalproperty, the powers of sheriffs and constables (except service of civil pro-cess) to enforce laws for the protection of persons and property, to preventbreaches of the peace, to suppress affrays or unlawful assemblies, and toenforce certain administrative rules and regulations. Rather similar provi-sions are included in the Postal Service's security force manual, which erro-neously refers to 40 U.S C §18 rather than §3 18. The security force manualspecifically empowers secunrity personnel "to enforce Postal Service rules andregulations" and contains instructions regarding use of force in arrests, spe-cifically including arrests of postal ervice employees. and regarding use ofhandcuffs.eral public as well as against postal employees. laws regard-ing property of the United States in the custody of thePostal Service. the use of the mails, and other postal of-fenses.?' he laws enforced b postal inspectors, unlike or-ders issued by the master of a ship, are enforced throughconventional civil and criminal procedures and do not in-volve the safety at sea of human beings, ships, and cargo.Of course, Weingarten rights extend to interviews regardingalleged criminal acts. Indeed, Weingarten itself involved agrocery store employee who was accused of fraudulentlyunderpaying for groceries and of eating lunches at a storefacility without paying for them. See also .Mobil Oil. 196NLRB 1052.Furthermore, the Postal Service's conduct evinces a con-clusion by it that adherence to Weingarten does not in factimpair effective performance of the postal inspectors' du-ties. Thus. Holmes' memorandum about the uniform-allow-ance investigation to Moore on June 29, 1977, some 3weeks after Holmes received the report from Security Offi-cers Cruse and Scott about their interview with Jenkins inUnion Steward Daniels' presence, suggests that the files of12 security officers who during interviews with the postalinspectors had been given their Miranda rights and whohad then declined to discuss the uniform-allowance matteror were suspected of making false negative statements couldnot be handled by use of documents obtained throughgrand jury subpena and should "receive administrative con-sideration in the same manner as the ..Jenkins matter."'Further. the Postal Service issued to Jenkins, after theCruse-Scott interview where he was afforded W 'eingarrtenrights and allegedly without regard to anything developedduring his interview with Postal Inspectors Hagedorn andStrachan, substantially the same letter of warning which itissued to 42 other employees on the basis of interviews withthe postal inspectors where no union representative waspresent. Moreover, Regional Chief Inspector awrence'sMay 1977 letter to Division Postal Inspector Moore indi-cates that the Postal Service's 1975 national agreement withother postal crafts contains an express provision affordingthe right to union representation during at least certainkinds of investigative interviews. Indeed, page Il of thePostal Service's "Verified Memorandum in Supprt of Mo-tion for Summary Judgment." filed in September 1977 andin May 1978. avers, "Respondent Postal Service [has] recog-nized [thel general principle [of WJeingartenj in our nationalcraft bargaining units since 1973-was before the SupremeCourt endorsed the Board's construction of Section 7 of theAct."For the foregoing reasons I reject the Postal Service'sdefenses to the complaint to the extent that such defensesrely on the Supreme Court's Miranda decision.In its brief the Postal Service also suggests in passing thatit was under no duty to comply with any request for unionrepresentation made by Jenkins, because union representa-' 18 U.S.C. §3061. 39 U.S.C. §2601(a)(1), 39 CFR 2325, 946.l(g). Thesepowers include he power to make and disburse collections regarding m-properly paid money orders. customs dut). damage b the public to postalequipment, co.d. charges embezzled b an employee. certain kinds of rev-enues, discrepancies in postmasters' accounts, salary overpayments, or im-proper payments of uniform allowances.n) Htoess er, this sas, not n Fact done fn 10 upr,tl153 I) ISItINS Ok NAII ONAI. I ABO(R RI IAII(ONS, H\ORI)tives ma y have beenh suljects i ti :ci i ,cstilgatiIilI Ii-reclted partly against Jenlkins. NlMoreosel l, aniig the sectrilo,officers whio eventualll r.ceived letters of wa;rning in consc-quence of this insestigatinl tcrC two (t' Ilic nion repicsenl-tatives whomil Jenkins identifie 1( tIle i shtl inspectors dul-ing tilhe ebhruari 2 illleiVleViC I ilowev,,e-.V tiheT 1s no CililI) orevidence that an InIICestigtioii W% ;Is eVi diried t It lheother two whomn hc Iramed o01 t the steswald who atieidledJenkins' May interlvicw lor (lit Jenkins express pci'clcnceftir any particular uniionl ieprcseltlative. I notc, IllircieCl,that ,two sectirits ollicTs in hllarge (liltlctrcd .IcnkillS' sec-ond interview, although ;noiLthel scuirity otlicer in cha;gelater received a letcir oif 'la ill" i ,l ll in tion with tfileunifoirnl-alliwancr ix estigatio)n arLd still altlilher vI sfounid by Postal Inspecor I IOreiies to ihae 'pell t $1 IX of iliunifornm alowanee at one title t tlhe X ('olpanl ior fix epairs of shoes uhih coilld tiot he podiuccd because his il dgallegedly chew'ed thlen u. Ilndcr these ciicuimstancs I l-jectl any relianlce by tile Postal Service on the fltilt theunitorm-allosxance invcstigatiion inlcluiled tIlion stc\aili(T. Srvic 'l Lti,hlog ( or'ira tioti, a .';hi i iiiri ,i/ 1 I IAero. ,lm: ('CoW/o;tio. 196 NI li 45 (1972): ('Ct' (',/lBottlilng (C'. of /o. .n iigel:c , 22'7 NIt.R 1276 (977).I'or the loiegoing ieasions I cltcluci deIi i the P'osii Sel--vice violateu Ihle PI'A and , lSccioi Sa)(1 It of tle NI iR A l,reqtlirig Jelaills t Stlihili ; is ' I r,v 2. ' 1)/' Ilitel-viessw with te postal isfipcc.tlors tile dcilig hlS iLct/l¢stfor union represenltationI at thel illterviCA.((oN I sll's O I \xx1 lc liBoaid has jisdtitill to tliS iiiittet IN illlteof Section 12) of tle I'RA.2. 1 e niol is labot oiigaizatio within tie llcltaiigof the NRI RA.3. TIhe Postal Seliice ioliteid Stion 8(a)( ) , tileN IRA Lonl :ebrluai 2. 1977, I, IleuIiiig clnl ,tvcc 1 i(LtlrL. Jenkins to Stiiit til ii ititisC`etillh Postal Sciccinspectols, whilh lie rlsotlasls IcHod igl lc,ll1 i! illinS pUet i i s. i t* ( I1 i 1 t | i I ( >t i ( I 1i t I I i* I i Idisciplinc. xwhifle leini i, I'.i ti: ii iii.i illli IC ti-tiOll it tile illtlIce.Itlatill Ig liuld illit tilI' Postal SL. l ii L. ils x iiiolll ilt tfNIRtA i erl;l lSNrTpccis, I fhil T(Ltiitiiiil Ilihit it berequired to cease and desist licietoni uld lieu) i like irelatc( roidlnct Illl to ,s i )tlLpioipl ie iiLt',. I li' tvkllcStion rellitls of VIItt atinilllitiive wiiic1. It t)\i. Sth ld provided t Jnkitns indiviTliall.Ilitially, I Colisd l vi , xlii Liictl .rllvd iploli ,itc itthle Max! 27 itlxic xx iti ('ILrusc ll SColl had i ci hcL)helLd tLnd it gril 'ilTire i .a cxIi 1col till ll ,,xncll'iiiwithi Jllkilis Il utiln's ly ( ,iiignlrn ,ilss he liTlld lii, lldiscutssiimr aflicrled no teLniedtt'N fr Iipli\X'CS whxio llaltdadveise pelsoille ation Ai te CuItl lt o ' Cnts ,\ivhJiincluded intcris cs regaldieig allfeged eimplosce drficiinciesdurtiig licl ' tltill it reiuired Illioii TlepreCillltiolvasx tehiscnd Se, i.1.. / Oil. 196 N R I Iit, piiIi Iii C (iOrilljsZI 17 N I 1 i 9 ( t: M ; urur >,r, (I1 ,rc 217 N .A1 99S. ' l h'ai er I II l le ieccnt t idecisionIsTIC Bidl has equileted tle Test.iilitioni DI' te vlilt'Is qu(o 1tzlCb ILequiirtig Ittliriiatiec corllettion of such personnel action.Sotlhti cttitl ?c/ It'L'JIt/liot ('Croqiuli, 227 NLRB 12231'177) Ireillstatellcri \vitl barckpavts t' eiplotees dis-cli.igcd .f sIsplfCecv t io[ iitkng tiilse clainis that a fellowciilroc's lliijll xis x\xtik iclat':): (C ertii'd Grocers lul/.rinii, 227 NI RB 121 I 9/) I) backpi' and excision ofiit ollo t oiitr irL c11t ipir U ]cc id lott for 2 x eeks because oflo, prodILctin).Sti lal \lig t o ille SIc itle %NIx 1')77 InMtervlxcw and theA\ugusi 17'1 giesLc e !roceedilig, tihese decisiions plainlilcitIle an ll( 'rlel Ihlat tilc Juis 22 witliing notice he be re-lltslNd tin leltnkiins' fil'. (liltl'I I)o tl IPostal Service, IcLiritltilc tht t e, als, calfl ot itln ilci reqtuirinlg the re-pi5,i nulIct to !elnkis t 1tlc $216.9 t iclucted ronm his salarilsltlailt Jellkil!> ' nilitilCel ithoriiLtltiol. i h tile e plosers'iOllvItdi 't Ill tle IiNiiiit ,,i se, i n SXol iuht'StC l Be/ll, and intilfij,'/ //r'L~,\ Wits ounld ihIaxtill lor the sert reasontalii[xii htll ii l) i t it i te elpl))er hid permittlled Ulnionlrci eltitlxe t -piarticilpiate Ill tic Ii riigarlln-type inter-xixw, te avtiIsecs TcS ittl ,icttll hxl beli t t eployel ac-tluailx took iel' tlie iit lvi lViex illnght ntll have been taken oriilri igh l le ss e sSCe 1 ' cv S't I llT, /I t'rIn, 420 t1. .at>, '4 ,-\t A t nities tile cipll;ilir tTl ailirnl'atively" tl. ill. A! 11 x\, u1 1d hie 1 iet l liv' sie a:; lle ictloil ercn ilf theulii ivprescitatsc had ieci periitlfcd to attend, thedoutbts ticaiedl b hs ll xiiuil`,i tonduct about what hexoLid hiI\C doiil- sMlUild iii tllCess e iesolved against]i t 1.a iv t'.l dd ,tilTii iTt,) ITonlS tile Postil S rer 's ie' onterl-tiiill t li i i i ' ,hIiilld ]Io fir l l c u iiC Itii ) ltili t $216.95 toJlil'll, bl cLsC ltls ,IlIll [ Tw I ll fi l did Ilot constittitedlisCIi'lie ,il!d ssi> pii SLit-i .l;il t l lis ilttel aillthoriza-till l)l Sill i',slii Isneltoil \loolc testificd thtlt i Jell-kils h[ad ,,lt Ciirripll , \itf th I'tfl S e\ Lce's demaillnld opyLtillL1i. ir c',ldl 1sc beniSi s)ibrCt [Ti dlsciplinla;ry ;ic-tl u l!. ill d i Ieed M.ooc J1l lOt ksxN xvhethecr Jelnkinsxxirtlil. ll c L [hslvb i l IT it ' lt lu t p ild.) Nlorevecl, if'.I·iskiii iv id ITq ,,lv' s'u0lA Ni iii oft ttlc $2160.95 orcoe II I1i h1 lc'. cil IlI vi ! I HlOt, li(' ct lIcci til hll I ii t llln lg tof'ul i t 'I['as illhtlli .u-f.i'l[. lio lil tlt' C'vl 't i1 a tiil.. I'llThe'iostal Scil Icc.: Iii1tili.i lill tis pi llenllt (lid tlot coll-sliute ,iNLo ll lnc DCvtul,st JtiI Nln Iln tL[LI txxAed the Illine1iill ills io' slo t .il iu I'ostii SNci\ itS l,itoil tie doubilts'cilt.'vil til ' il ,"ihcu\XC- L aitiltiii l f 'r pl-ctirlr.illt i 1 , i It .i, 'L ·' I ...t'tth .' ulkIcrs pcrsotInel.i rhill 'I' i ,l ; .lc 1I tti"L 'i .I it l l il t ' l. !ll l g III ISC hb) tl I)t ,tli o tigi r -I .C 'l,.ic', % 1t"i ll w eIpItI lJ:I Il t ~lci; rs, d Irict ,] i i , , i, 1 ) Ir t , * .. l v .il dt'en TI. lwch ,- lSL.pors fll t iLkeL]i k tl L' IMIs l C1. , -;l Si C .k ll- Ikl tl' S IC C CkdI0 iJ; el ,tiken11, i Ir. ,' , ' H /ilit 1: 1 Cir k I'[ iUvL riCL ' ', t i l] i, t le Id je) t in theI11[CI ,L 1S\1 / I R st .1...,.,,,.:,.,: K~,~ ,. r, 4[ £di 2! S'7 2d (u 19l18, cert,:Crlic '(l t ' / ... i-t' ,r/. l /.i 214 N R 7 78tl0 78t1i' i I,itcc I il t il J i' Cr i tI t lti ['I v r ilq llrllr lt ha cl Ilage-i,l 1 l Sl I tll Irt1 c'Itctl 11 -x .'it 't ''" It d frti trr o[ -tiiu natl-it lilt ic i t i [m ' l i Cl Il[ J Ir , .' Hil li idjc I :lcd I ecrkinsI k I i t1L ] 'cu N il lill i tiL,,L::. fl iii 'l i ilii' %1 Iti' .g ill'in/lll:. .Ilc tv -15 'lI I, 1 Li, Cl tLikill tci)kilS' CirIC,Illti. I t ' .'ll Sl A Ir1[, s'1 -Ittdkl '1]' 1, cmI pI l w¢ '1C li dlllll.[C(ii l 'Ili -liI cI li l tL , q rriLi r i i'' tI 11hT m ! L bLlcd } .qi. , ',: 11 11 111, il' L ll r 1 t.ll I llclls ftbr!' I'Ui '' iit' c, I ' i c Iil, , it / 1 s., , c i i154 t N It I ) STl \I S P()SI \I S:R\ ( ITIhe Postal Serice conetnds that In ans c\cilt n, tlirlmlative relifct' sh.tild e aitordcdtl to Jnkins oil the hi. o theI:Febhruar 2 inlcrvie , wil th e postiTI InlTSIcclil-r bcCitiJse ithe Max 27 interlie[ ith he securilx flicerls hli iigwhich Jenkins was alforded I'ilnlurrnu ri!hllts Iand hbeclCthe July 22 letter oit 'warnine issued Io Jenkinl s i:1 Jil!c'Cll,issued iwithout regard lo to e -ehIrulrI t ilelrs cx ()tcourse, all of' the eidence regardinlzi the I)otli S rltc".real basis tbr issuing the ill ?2 lettel hies sole \ilt!in tile'knowledge of Postal Srx ice mllniagtiicnl t pir siTln i nld thePostal Service's , wn records. I he I nl sllsxi;lli c\ de11ceproduced bh the Postal Serlike in suiptlr!i ,t it, t olientithat enkins' interview with Ptil Inspeil-i ltienilwnand Strachan did not afi'Cet tlil dcixion Io issurc hl letticr otwarning consists o ertain prtilns ot NIolic'x lindottio tInes' lestil. /\1 x ps cxi isis Iotl. s i 1 Ipc ct0rtohles. xith Isonic CIlrroboir:itton bx \irc ttlestifild thithIolhes had Iexer plIejUared ;i Illililte IllTi. iiliTuregarding his riminal inxeltii.ition ol' .llkins alind t iIl,body had ever askedl o see I Iagedorn's and Slltr ht', iclinotes, which 1lieomes zhad ret:lileCd il l c t!tC tiotht'.!IHtilmes testified thali ('ruse arild Scot tie cLI it li tc.iu hiregarding Jenkins Als.,). Mnlote Iciticdi thl:it so i:i :! tieknew, ini te Postal Ser\ ic's ltililig e .t'tkiis' riCV;ilCCno ilatal about Jelnkin\s i-fr I lols' ctiltiiI tli ttwere utsedl. For dlllemanor risonlls I beCliC ,rc Ilit []iel es illlMoore were were truthful in so cstifxini i Io elex\ei. diilIl tLheMay 27 interieu ('rilic asked .Ionkin l 11i hlii h:l pe ncidulring te [clitlirX 2 inter xx ,, [ id Iciks ri-liei: Soltskipped questilons ot1 his cp pul;lpu i sl t lk L ,li.t'1itIi1111.trol Jenkins that the sit questin, l;ild bcin ;isked dtiing the ebruaris 2 iletrlie ini ('ru.e ;ill eti. ciell tJenkins a;ls not ginl to h diislciphncd It: conxctelttiltiC Otthe NMa 27 interi lcx l el, he ici'ii ,i '. i.lit,l! c ell-tual; issuel Ilo Jcnkti tii te ,/ it, ilI ;iilI x.crii a!the same contenlts a the lettelrs l ii in t othul Uliittedly issue o the basis ,1 the posil[ li.ptthus' Flti ri le\sFurther, ('ruse and \Scott hadl I I , P i hcts ccn tnhil N1 ii' interview ixith enlkins hllnd [ itc ltIlC 7 il/tOe )' then il1lill[,randurn to discuss the f[cbrllils 2 intclxile Itilh lLaicinuand Strachan. ;andlt thell is nlo estiini;l dCilA iil thit ll, IIconversations occurled"lAlso. i pll plu-tedl dlibillcthe Ma 27 conxcrsation. lx cIrle liriIIllitillI contatillcdsome assertions xlhiic 'sC-CI ilttlral i sitl I S t11 ( Cisos'source te record fils 1,t) shsl In Itlditilli Sl!pCrxlx i f/i/-urro a;ts not called as a sitTesi [l1 is lhe c\ Icti C Oiliwhich he based his Ju.il 22 Icltct o, li' it n tii ti , Jllli,and Postal Inspecior Witkiiskl i;s'. nit ileli 1 a i kltessto specif\ the evideni e on v fli ii I ;I.c 1 i \ i,\ust I'recometidatlon that iCllkiil' Ictilr o,' L i t elllg be sII-trained, xNhich retlint litlll.l x is 'iCo]'til 1 N o(\lo Oithe basis of Witkowski's niemnr:induil. I i;llN, .Iikils'February 18 authorizalion I t ilnT:.:lltnl dldltictill o$216.95 fronm his paichck, isa' iuLct n. int the JIme 7(ruse-SCott rIlcntio.itnklii. x I I el til ilIi Jl kI I 'Ns LIIihaS swen thes e e ilh 4ml Holm s ktl,,n-tl ' lit,s ' ,: , o A T t'¢oblaitled these notes h subpitai, iT c , 1.d n, , 1, ,,rif t ll II/ .I, C I -,e c17 AS prc ioix[\ 1lieed I LIgcd¢: .i,! Sl1,i [5,i- i t .i ,rl te }1 , P ,:-t Se'sice'shehali ibiu ihs itt , sk. i belhal t , : .'l. ,' br *t'HC('ruse and Scotil i r tt l il i ' .t.d] k k ., , ,, I,/ I 'r , d .Ib'A!,;IN ,Iticn eNi xi llt ii. ic -' 'hii i. it '.22 litcI l arnii lg. an111d \x l Iincluded in the .lllm11;ar ofnl ngicmnt's it',ol! n i'tl tinex in \ itiko\\ ski's Augist 5iti)r i ntl mI to NItore recgirdinLg .lenkins' rieillce I' hePi.LTlilils so allithOrtCd hid all beenl mla e hbefore tht \Ma')2 'l lsC Scott i illc\tO(1 this stlate 1 the recold. I decline to ind thal tihe iuli22 lcr of \Ii11n \\; is x.icxl ind l utheld ilollt rega rdto I th I l;tgc rn-Str.ll: i'i tersic. In t the irst place illtl I .ele it ! t' llllnents llLteS t t J enkins' $2 1.95 deductionltlh'rlatl11tll. \'i lliC n1lltCld .io1slt enltirls I rolll theII lVtidrtl-Sti .IIl;i itCrs\ is :itl .is ttot n Itlectled a ll bythe ( ill ,c-SctIll ittlri lc\ I nthermore. the lPostal Service'filille It : ;ik it i, sc\sc h cdl' I antd Str:challn ahetherthe,, rl:icld ii i i )i iep i ot ti thei r iiter cx to ('ruseSL l.tti Pi/urr el \\ itko li it nd the Postal Set lie's tail-tie I Ci11 thue lst tillI il idii lt:tal as \ite s ci lu me toilItcr lit such 1oril iCpo llt xerc nmadel. ,Zps (',7!torfl(ol,I I N R 1 23l 1 S I hix hnlitrenee is ti rctlhenei b!S, i it'S :i :li 'tlileilt it O! lli i'titl ts :M cred lll tlte I lage-1ii Stii i.; ili ii; 11r c i1id Ir\ the h lhll Ix iexplainedil .l! Ciclti Cis t! sci lic tttli IItlti of tlec ( 'r -S Nll litr-\ilex Ii i'c t polil L l tl' t \\lic thex slbit. hil lo Ian-i:L'uicl'I t 1 in , ilx. Ii hc Pt Itil S lr " ic llhis tilcd tio (liseclltrgcit bhiurliel (In 3-l1 Iqri i t lest il hisng that thl letter ot\it1111 iiti i .itilitiC ;e i1ere ot ased at all ili the[;i.es,,ri tl.:~ih;Ii ileix \i\\. particilal ili lx o thef t Sx CC .Ii)iliilled e elitiatce on tenkiins' sdetlLieIon:Ililot'I i i/liii ('I'IlSC' iIxlra1? 11'c (JI lelkillis iiht hIIe \x\Ilitdliit bi iisciplinlle ill nl'11it itIC it the ( rue-Scott inltr-.x I i thl t; it tI I .ltkis' ]Ittcil ot irninL ColntiIsllothly oii it, tie diitiTi'iislh it t mIl the 42 lettelrs ai-I liliexl. Rved ii i it [t. tptill l 1l 0 t tlors l txti cieshlii Il c tfi Icd , , ,kl' .becliSe lthe rie ne tile idOil hi,. hlalt lid ni t hli.:c the proplrict> ot he $I 9,"Ilcttl it' tlei.liid"'' tlltch lellkls had [ tolplied \ith and%'c.tic the gries :i l ig:irding his letter it xililIIg \ asii tent : iIt',lt I hlis contetion nlStneceix es theIcx v, l Rp.ii.l'cI C Illtct xas nliwlill. lie rea-x,rlfi tl tiIIlI Rlp, clcnl to remeti i. and Respon-I8 t rce,1. ;IS IllHT1;btUIlJ Ntxre r' r i~ n c Lhll ]It lhlklO kh% o r11 stl[dii.its ', i lt l ,ici L'I -ir x C[ hi F l xrcr III tcl tasedt p;irtli l he tJngc.,trn -siir,iilc i tlrtu Jal*, " , /i er i 'i(iirio .t t 211 N RB X91.i i i itt l it l ii it .idt tI Rsltllitlit'I s prehearing nili in, t Lr IUtIrlItiiT\itiJdgtleri lil ] '/i'. nd a li. eti that Flie "Tiler ot dil.latd" Ilnd relatedICtlIlF tCe l l 12*c. hb[e¢ iild l.ilitlliix rtrable. nd ihe (encral ('ioiisix ldttes 1 ;! ipip?-dl o COFIt-lT .![h rltxe 1 s iialterital ;tso, iFtli 11CI thAl .l-[ihoitgh i til Ciltplxtee uI x tilc grC fl .nce xwiihoi thc I nlionl p.rtilpilion.,ql; Ih I lill I[is the p ,,,-. I,, ap'ea Ill prc,urc arbilrati l l'Al a dversedIeterrnllriilil i hi r.rd t l l n) -huo ihether Jelkins isked th I nliln oippcd ln ?ckank i.?r ding the ltiter Ofi arning Je ls ne.c¢r iled a]li-'M i '!r ;rL gih!ll(A) th.irge apgrllsl the I lion Itak ig I., a hIacth e1IW xer 1'11Ai i 'r-celilllS F;i't he t t oan u ld J1l lt i x11t ' Il i eltdllt[Is i t _r' tI i .c p 1ix][ lai c I th ;ll eIi Scri-i e blil iethei l I ritIitL,~:lt11U li k*'11F111k]]O11 t.:11i IhOle ItlC%.II %t' ,litl ll.dl!t Ilill .litl. Ir i1th; d [;tiT]1 ( , .I ntr/-1 ' i t rhc I1 a* ( .mjtdi,, /i, ), 215N I Rt I I ' ! i 1 ,.Ill , ,,I , ,, 'i 'I tr x i 1,i ,In /' t1 ft l it,'I) (i ,h:, IJ ,,j k['', ~r, , ,' ,i l f 1,, ' A , ,, J, I i r, I , at '!': ~ ""7'~:l' ,' I N I 11 'mt l '% I xus i an Is11su! ~ .k-,iil h R -i ld, t'h ,: 11, -.', d t x h'[.iT[~ l 1/ !l ? I1 , h po hilllrc.J111, n, ,Axe r0lr! iw h! t P1l(Ce ! I[lwt L --11k]% h l, ,[ o , 1 [,-il l h is gllC%-,[1t T/,' ']'in/-r155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent's rights after affording that remedy. Denial of' Wein-garten rights during an investigatory interview is unlawfulpartly because such denial may render the evidence ad-duced during the interview inaccurate or incomplete. Also,once the employer makes a decision on the basis of suchdefective evidence. "it becomes increasingly difficult for theemployee to vindicate himself; and the value of representa-tion is correspondingly diminished. The employer may thenbe more concerned with justifying his actions than re-exam-ining them." Weingarlen, 420 U.S. at 263 264. In short,Respondent's unlawful denial of Weingartenl rights at theinitial investigatory interview could have contaminated, asto any Jenkins grievance about the deduction or the warn-ing letter, the entire functioning of the grievance-arbitrationprocedure, by affecting to Jenkins' detriment the evidencepresented to Respondent which led it to issue the two de-mands for payment and the letter of warning, which docu-ments may have rendered Respondent disposed to discountcorrections or amplifications of the tainted evidence onwhich Respondent based its initial public commitmentabout what action should be taken.40 In this connection, Inote that both demands for payment alleged that Jenkinshad purchased from his uniform allowance some itemswhich did not comply with Postal Service uniform require-ments and that Jenkins' letter of warning alleged that hewas reimbursing the Postal Service for non-uniformshoes." These documents aside, there is no evidence what-ever that Jenkins bought any shoes which did not conformto Postal Service uniform specifications. Moreover, as apractical matter, which party actually has in hand the dis-puted $216.95 at the outset of the investigation (as Jenkinsdid before the February 1977 interview) may in itself havesome effect on who has it at the end. After restoring thestatus quo ante, Respondent will be free, so far as theNLRA is concerned, to conduct a lawful investigation ofJenkins' use of his uniform allowance and, by using lawfulprocedures, to take such consequent and lawfully motivatedpersonnel action as it wishes. While the evidence in therecord before me may well point to a misuse of Jenkins'uniform allowance, this question was not fully litigated, andavailable evidence favoring Jenkins may not have been of-fered.4'4cf. N.L.R.B v. Acme Industrial (Co., 385 U.S 432 (1967): Morrison.Knudsen Company, 213 NLRB 280. fn. 2, 287 (1974), enfd. 521 F.2d 1404(8th Cir. 1975).XI The Postal Service contends that Jenkins should be discredited becausehe "falsely signed certifications on uniform allowance vouchers," "conced-edly misused his uniform allowance, land] made voluntary restitution of themoney to escape criminal charges." I perceive no evidence that Jenkins paidthe S216.95 to escape criminal charges rather than to escape discharge orother discipline. Also, for the reasons stated in the text, it cannot be found orassumed in the instant case that Jenkins improperly signed these vouchers.Jenkins' statement to Hagedorn and Strachan about buying shoes for per-sonal use was not made until after they told him, in effect, that concealmentwould be harder on him than admitting wrongdoing (which assertion waslikely untrue; see fn. 34 supra) and had denied his request for union repre-sentation (and, at least arguably, for a lawyer),The Postal Service heavily relies on his deduction authorization. However,whether or not Jenkins had misused his uniform allowance, the fact remainsthat the Postal Service had paid the amounts called for in the voucherswhich Jenkins signed and had charged such payments to his uniform allow-ance. Accordingly, Jenkins' testimony, in effect, that in signing this authori-zation he had agreed to "pay back" the Postal Service is equally consistentwith a view by him that he had misused his allowance and a view by himthat he had not. The words "I acknowledge that I am indebted to the PostalService" were printed on the form he signed. The record fails to showFinally, Respondent contends that affirmative relief toJenkins is precluded by Section 10(c) of the Act, whichprovides, "No order of the Board shall require the reinstate-ment of any individual who has been suspended or dis-charged, or the payment to him of any back pay. if suchindividual was suspended or discharged for cause." Ofcourse, Jenkins has not been suspended or discharged, andmy recommended Order does not call for his reinstatementor for any hackpay. In any event, the Supreme Court hasheld that Section 10(c) does not deprive the Board of powerto order reinstatement and backpay for employees dis-charged because their employer thought their work couldbe (lone more cheaply by an independent contractor andtherefore contracted out the work without complying withhis legal duty to consult their bargaining representative,even though it wits not possible to say that if he had sobargained, an agreement would have been reached underwhich the employees would have been retained. FibreboardPaper Products Corporation v. N.L. RB., 379 U.S. 203(1964); see also Southwestern Bell. 227 NLRB 1223: Certi-fied Grocers, 227 NLRB 1211: Strachan Shipping, 234NLRB at 513-514; Port Dnan (Co., 180 NLRB 590 (1970);Unlited Steelworkers of Anerica (Iinter-Royal Corp.), 223NLRB 1184 (1976).For the toregoing reasons I conclude that the remedialorder should include excision of the letter of warning fromRespondent's records and files and repayment to Jenkins ofthe $216.95 deducted from his salary, with interest as pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977),42Upon the foregoing findings of fact and conclusions oflaw, and the entire record in the case, and pursuant to Sec-tion 10(c) of the NL.RA, I hereby issue the following recom-mended:ORDER43Respondent, United States Postal Service, Chicago, Illi-nois, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Requiring any employee to take part in an interviewwithout union representation if' such representation hasbeen requested by the employee and he reasonably fearsthat the interview will lead to disciplinary action againsthim.b. In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them by Section 7 of the National Labor Rela-tions Act.whether, without this language, the Postal Service would have accepted hisarrangement to pay off by installments an amount which he allegedly al-ready owed and which could likely have been covered by a single 2-weekpaycheck. See fn. 35 supra. This authorization aside, at no time after theinterview where he was denied eingarten rights did Jenkins concede misus-ing his uniform allowance."See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962).4' In the event no exceptions are filed as prosided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaised for all purposes.156 UrNITED STATES POSTAI. SERVICE2. Take the followin affirlati e action which is neces-sary to effectuate the policies of the Act:(a) Strike and physically remove fromi its records andfiles any reference to the letter of warning issued to EddieL. Jenkins on July 22, 1977.(b) Pay Eddie L. Jenkins $216.95, with interest. as setforth in that portion of this D)ecision entitled The Rem-ed) ."(c) Post at its facilities in Chicago, Illinois, copies of theattached notice marked "Appendix."" Copies of said no-tice, on forms provided by the Regional Director for Re-gion 13, after being duly signed h\ Respondent's represent-ative, shall be posted by it immediately upon receiptthereof. and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wvherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered bx any other mate-rial.(d) Notify the Regional Director for Region 13. in writ-ing, within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith." In the event that this Order s enforced h ajudgment of a nited SitaesCourt of Appeals, the words in the notice reading "Posiec h Order of theNational l.abor Relations Bo,ird" shall rea:d "Poslted Pursuant to a Judgmentof the nited States Court oli Appeals nforc ing an Ordel of Ihe Nalonal;lI.abor Relations Board"APPENDIXlaw. We have been ordered to post this notice. We intend tocarr our the order of the Board and abide by the follow-allg:\VI- wVIII N require an eniployee to submit to aninterview with our representatives which he reasonablyfears might result in his discipline while den,,ing hisrequest for union representation during the interview.WV \'ll t Nor in any like or related manner interferewith. restrain, or coerce employees in the exercise ofthe rights guaranteed them b: Section 7 of the Na-tional Labor Relations Act, as aended.It has been found that we Issued a July 22. 1977,letter of warning to Eddie L. Jenkins. and demandedand received $216.95 from him, in consequence of ourconclusions based partly on an interview with Jenkinsduring which he wraSs unlawfully denied union repre-sentation. \I' VitI strike and physicall3remove fromour records and files an? reference to this letter ofwarning and return the $216.95 to Jenkins. with inter-est. The National Labor Relations Act and the Board'sOrder permit us to issue a second letter of warning toJenkins and to require another money payment fromhim, both motivated by the same alleged conduct byhim which led to the July 22, 1977. letter of warningand the $216.95 payment hby him. b using means andprocedures which do not violate the National I.aborRelations Act, as amended.UNllt D SAItS PO()S AI SR\[I( INOTICE T EMPIY() EiSPOSTED BY ORDER OF TltN IIONAI. LABOR REI riONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent evidence. it has been decided that we violated the157